Exhibit 10.1

INDUSTRIAL PROPERTY TRUST INC.

UP TO $2,000,000,000 OF COMMON STOCK

SELECTED DEALER AGREEMENT

January 21, 2014



--------------------------------------------------------------------------------

SELECTED DEALER AGREEMENT

Ameriprise Financial Services, Inc.

369 Ameriprise Financial Center

Minneapolis, MN 55474

Ladies and Gentlemen:

Each of Industrial Property Trust Inc., a Maryland corporation (the “Company”),
Dividend Capital Securities LLC, a Colorado limited liability company (the
“Dealer Manager”), Industrial Property Advisors LLC, a Delaware limited
liability company (the “Advisor”), and Industrial Property Advisors Group LLC a
Delaware limited liability company (the “Sponsor”), hereby confirms its
agreement with Ameriprise Financial Services, Inc., a Delaware corporation
(“Ameriprise”), as follows:

1. Introduction. This Selected Dealer Agreement (the “Agreement”) sets forth the
understandings and agreements whereby Ameriprise will offer and sell on a best
efforts basis for the account of the Company shares of common stock (the “Common
Stock”), par value $.01 per share (each a “Share,” and collectively, the
“Shares”), of the Company registered pursuant to the Registration Statement (as
defined below) at the per share price set forth in the Registration Statement
from time to time (subject to certain volume and other discounts described
therein) (the “Offering”), which Offering includes Shares being offered pursuant
to the Company’s Distribution Reinvestment Plan (the “DRIP”). The Shares are
more fully described in the Registration Statement defined below.

Ameriprise is hereby invited to act as a selected dealer for the Offering,
subject to the other terms and conditions set forth below.

2. Representations and Warranties of the Company, the Dealer Manager, the
Advisor, and the Sponsor.

The Company, the Dealer Manager, the Advisor, and the Sponsor (collectively, the
“Issuer Entities”), jointly and severally, represent, warrant and covenant with
Ameriprise for Ameriprise’s benefit that, as of the date hereof and at all times
during the term of this Agreement:

(a) Registration Statement and Prospectus. The Company has filed with the
Securities and Exchange Commission (the “Commission”) an effective registration
statement on Form S-11 (File No. 333-184126), for the registration of up to
$2,000,000,000 in Shares under the Securities Act of 1933, as amended (the
“Securities Act”) and the regulations thereunder (the “Regulations”). The
registration statement, as amended, and the prospectus, as amended or
supplemented, on file with the Commission at the Effective Date (as defined
below) of the registration statement (including financial statements, exhibits
and all other documents related thereto filed as a part thereof or incorporated
therein), and any registration statement filed under Rule 462(b) of the
Securities Act, are respectively hereinafter referred to as the “Registration
Statement” and the “Prospectus,” except that if the Registration Statement is
amended by a post-effective amendment, the term “Registration Statement” shall,
from and after the declaration of effectiveness of such post-effective
amendment, refer to the Registration Statement as so amended and the term
“Prospectus” shall refer to the Prospectus as so amended or supplemented to
date, and if any Prospectus filed by the Company pursuant to Rule 424(b) or
424(c) of the Regulations shall differ from the Prospectus on file at the time
the Registration Statement or any post-effective amendment shall become
effective, the term “Prospectus” shall refer to the Prospectus filed pursuant to
either Rule

 

2



--------------------------------------------------------------------------------

424(b) or 424(c) from and after the date on which it shall have been filed with
the Commission. Further, if a separate registration statement is filed and
becomes effective with respect solely to the DRIP (a “DRIP Registration
Statement”), the term “Registration Statement” shall refer to such DRIP
Registration Statement from and after the declaration of effectiveness of such
DRIP Registration Statement, as such registration statement may be amended or
supplemented from time to time. If a separate prospectus is filed and becomes
effective with respect solely to the DRIP (a “DRIP Prospectus”), the term
“Prospectus” shall refer to such DRIP Prospectus from and after the declaration
of effectiveness of such DRIP Prospectus, as such prospectus may be amended or
supplemented from time to time.

(b) Compliance with the Securities Act. The Registration Statement has been
prepared and filed by the Company and has been declared effective by the
Commission and is effective in the states and jurisdictions indicated in the
Blue Sky Memorandum (defined in Section 4(d) herein), as updated from time to
time pursuant to the terms of Section 4(d). Neither the Commission nor any such
state securities authority has issued any order preventing or suspending the use
of any Prospectus filed with the Registration Statement or any amendments or
supplements thereto and no proceedings for that purpose have been instituted, or
to the Company’s knowledge, are threatened or contemplated by the Commission or
by any of the state securities authorities. At the time the Registration
Statement first became effective (the “Effective Date”) and at the time that any
post-effective amendments thereto or any additional registration statement filed
under Rule 462(b) of the Securities Act becomes effective, the Registration
Statement or any amendment thereto (1) complied, or will comply, as to form in
all material respects with the requirements of the Securities Act and the
Regulations and (2) did not or will not contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein not misleading. When the Prospectus or any amendment or supplement
thereto is filed with the Commission pursuant to Rule 424(b) or 424(c) of the
Regulations and at all times subsequent thereto through the date on which the
Offering is terminated (“Termination Date”), the Prospectus will comply in all
material respects with the requirements of the Securities Act and the
Regulations, and will not include any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. Any Prospectus delivered to Ameriprise will be identical
to the electronically transmitted copies thereof filed with the Commission
pursuant to EDGAR, except to the extent permitted by Regulation S-T.

(c) The Company. The Company has been duly incorporated and validly exists as a
corporation in good standing under the laws of the State of Maryland with full
power and authority to conduct the business in which it is engaged as described
in the Prospectus, including without limitation to acquire properties as more
fully described in the Prospectus, including land and buildings, as well as
properties upon which properties are to be constructed for the Company or to be
owned by the Company (the “Properties”) or make loans, or other permitted
investments as referred to in the Prospectus. The Company and each of its
subsidiaries is duly qualified to do business as a foreign corporation, limited
liability company or limited partnership, as applicable, and is in good standing
in each other jurisdiction in which it owns or leases property of a nature, or
transacts business of a type that would make such qualification necessary except
where the failure to be so qualified or in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The term “Material Adverse Effect” means a material adverse effect on, or
material adverse change in, the general affairs, business, prospects,
properties, operations, condition (financial or otherwise) or results of
operations of the Company and its subsidiaries, taken as a whole, whether or not
arising in the ordinary course of business.

(d) The Shares. The Shares, when issued, will be duly and validly issued, and
upon payment therefor, will be fully paid and non-assessable and will conform in
all material respects to the description thereof contained in the Prospectus; no
holder thereof will be subject to personal liability for the

 

3



--------------------------------------------------------------------------------

obligations of the Company solely by reason of being such a holder; such Shares
are not subject to the preemptive rights of any stockholder of the Company; and
all corporate action required to be taken for the authorization, issuance and
sale of such Shares has been validly and sufficiently taken. All shares of the
Company’s issued and outstanding capital stock have been duly authorized and
validly issued and are fully paid and non-assessable; none of the outstanding
shares of capital stock of the Company were issued in violation of the
preemptive or other similar rights of any stockholder of the Company.

(e) Capitalization. The authorized capital stock of the Company conforms in all
material respects to the description thereof contained in the Prospectus under
the caption “Description of Capital Stock.” Except as disclosed in the
Prospectus: no shares of Common Stock have been or are to be reserved for any
purpose; there are no outstanding securities convertible into or exchangeable
for any shares of Common Stock; and there are no outstanding options, rights
(preemptive or otherwise) or warrants to purchase or subscribe for shares of
Common Stock or any other securities of the Company.

(f) Violations. No Issuer Entity or any respective subsidiary thereof is (i) in
violation of its charter or bylaws, its partnership agreement, declaration of
trust or trust agreement, or limited liability company agreement (or other
similar agreement), as the case may be; (ii) in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which such Issuer Entity is a party or
by which any of them may be bound or to which any of the respective properties
or assets of such Issuer Entity is subject (collectively, “Agreements and
Instruments”); or (iii) in violation of any law, order, rule or regulation,
writ, injunction or decree of any government, governmental instrumentality or
court, domestic or foreign, having jurisdiction over the Company or any of its
property, except in the case of clauses (ii) and (iii), where such conflict,
breach, violation or default would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The execution,
delivery and performance by each Issuer Entity, as applicable, of this
Agreement, that certain Dealer Manager Agreement between the Dealer Manager and
the Company (the “Dealer Manager Agreement”), the Selected Dealer Agreements
between the Dealer Manager and, with the exception of Ameriprise, each of the
selected dealers soliciting subscriptions for shares of the Company’s common
stock pursuant to the Offering (collectively, the “Selected Dealer Agreements”)
and the Advisory Agreement between the Company and the Advisor (as amended, the
“Advisory Agreement”) and the consummation of the transactions contemplated
herein and therein (including the issuance and sale of the Shares and the use of
the proceeds from the sale of the Shares as described in the Prospectus under
the caption “Estimated Use of Proceeds”) and compliance by the Issuer Entities
with their obligations hereunder and thereunder do not and will not, whether
with or without the giving of notice or passage of time or both, conflict with
or constitute a breach of, default or Repayment Event (as defined below) under
any of the Agreements and Instruments, or result in the creation or imposition
of any Lien (as defined below) upon any property or assets of any Issuer Entity
or any respective subsidiary thereof (except for such conflicts, breaches,
defaults or Repayment Events or Liens that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect) nor will
such action result in any violation of the provisions of the charter or bylaws
(or similar document) of any Issuer Entity or any respective subsidiary thereof;
or any applicable law, rule, regulation, or governmental or court judgment,
order, writ or decree of any government, governmental instrumentality or court,
domestic or foreign, having jurisdiction over the Issuer Entities or any of
their properties, except for such violations that would not reasonably be
expected to have a Material Adverse Effect. As used herein, a “Repayment Event”
means any event or condition which gives the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by an Issuer Entity or any respective subsidiary thereof.
“Lien” means any mortgage, deed of trust, lien, pledge, encumbrance, charge or
security interest in or on any asset.

 

4



--------------------------------------------------------------------------------

(g) Financial Statements. The consolidated financial statements of the Company
and the financial statements of each entity acquired by the Company (each, an
“Acquired Entity”) including the schedules and notes thereto, which have been
filed as part of the Registration Statement and those included in the Prospectus
present fairly in all material respects the financial position of the Company,
its consolidated subsidiaries and each such Acquired Entity, as applicable, as
of the date indicated and the results of its operations, stockholders’ equity
and cash flows of the Company, and its consolidated subsidiaries and each such
Acquired Entity, as applicable, for the periods specified; said financial
statements have been prepared in conformity with U.S. generally accepted
accounting principles applied on a consistent basis or, if such entity is a
foreign entity, such other accounting principles applicable to such foreign
entity, (except as may be expressly stated in the related notes thereto) and
comply with the requirements of Regulation S-X promulgated by the Commission.
KPMG LLP, or such other independent accounting firm that the Company may engage
from time to time, whose report is filed with the Commission as a part of the
Registration Statement, is, with respect to the Company and its subsidiaries, an
independent accounting firm as required by the Securities Act and the
Regulations and have been registered with the Public Company Accounting
Oversight Board. The selected financial data and the summary financial
information included in the Prospectus present fairly the information shown
therein and have been compiled on a basis consistent with that of the audited
financial statements included in the Registration Statement. The pro forma
financial statements and the related notes thereto included in the Registration
Statement and the Prospectus present fairly the information shown therein, have
been prepared in accordance with the Commission’s rules and guidelines with
respect to pro forma financial statements and have been properly compiled on the
bases described therein, and the assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transactions and circumstances referred to therein. All disclosures
contained in the Registration Statement or the Prospectus, or incorporated by
reference therein, regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply in all material
respects with Regulation G of the Securities Exchange Act of 1934 (the “Exchange
Act”) and Item 10 of Regulation S-K of the Securities Act, to the extent
applicable.

(h) Prior Performance Tables. The prior performance tables of the Company’s
affiliates and other entities, including the schedules and notes thereto, filed
as part of the Registration Statement and those included in the Prospectus under
the heading(s) “Prior Performance Tables” (the “Prior Performance Tables”)
present fairly in all material respects the financial information required by
the Commission’s Industry Guide 5. Except as disclosed in the Prospectus, the
Prior Performance Tables have been prepared in conformity with U.S. generally
accepted accounting principles applied on a consistent basis to the extent
required by the Commission’s Industry Guide 5 and comply with the requirements
of Regulation S-X promulgated by the Commission, to the extent applicable. All
disclosures in the Prior Performance Tables regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Exchange
Act and Item 10 of Regulation S-K of the Securities Act, to the extent
applicable.

(i) No Subsequent Material Events. Since the respective dates as of which
information is given in the Registration Statement and the Prospectus, except as
may otherwise be stated in or contemplated by the Registration Statement and the
Prospectus, (a) there has not been any Material Adverse Effect, (b) there have
not been any material transactions entered into by the Company except in the
ordinary course of business, (c) there has not been any material increase in the
long-term indebtedness of the Company and (d) except for regular distributions
on the Common Stock paid in cash or reinvested in DRIP Shares, there has been no
distribution of any kind declared, paid or made by the Company on any class of
its capital stock.

(j) Investment Company Act. The Company is not, will not become by virtue of the
transactions contemplated by this Agreement and the application of the net
proceeds therefrom as contemplated in the

 

5



--------------------------------------------------------------------------------

Prospectus, and does not intend to conduct its business so as to be, an
“investment company” as that term is defined in the Investment Company Act of
1940, as amended and the rules and regulations thereunder, and it will exercise
reasonable diligence to ensure that it does not become an “investment company”
within the meaning of the Investment Company Act of 1940.

(k) Authorization of Agreements. This Agreement, the Dealer Manager Agreement,
the Selected Dealer Agreements and the Advisory Agreement between the Company,
the Dealer Manager, and the Advisor, as applicable, have been duly and validly
authorized, executed and delivered by the Company, the Dealer Manager, and the
Advisor, as applicable, and constitute valid, binding and enforceable agreements
of the Company, the Dealer Manager, and the Advisor, as applicable, except to
the extent that (i) enforceability may be limited by (x) the effect of
bankruptcy, insolvency or other similar laws now or hereafter in effect relating
to or affecting creditors’ rights generally; or (y) the effect of general
principles or equity; or (ii) the enforceability of the indemnity and/or
contribution provisions contained in the Dealer Manager Agreement, the Selected
Dealer Agreements, the Advisory Agreement, and Section 8 of this Agreement, as
applicable, may be limited under applicable securities laws and/or the Statement
of Policy Regarding Real Estate Investment Trusts, as reviewed and adopted by
membership of the North American Securities Administrators Association (the
“NASAA Guidelines”).

(l) The Advisor. The Advisor has been duly formed and validly exists as a
limited liability company in good standing under the laws of the State of
Delaware with full power and authority to conduct the business in which it is
engaged as described in the Prospectus. The Advisor is duly qualified to do
business as a foreign limited liability company and is in good standing in each
other jurisdiction in which it owns or leases property of a nature, or transacts
business of a type, that would make such qualification necessary, except where
the failure to be so qualified or in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(m) The Dealer Manager. The Dealer Manager has been duly formed and validly
exists as limited liability company in good standing under the laws of the State
of Colorado with full power and authority to conduct the business in which it is
engaged as described in the Prospectus. The Dealer Manager is duly qualified to
do business as a foreign limited liability company and is in good standing in
each other jurisdiction in which it owns or leases property of a nature, or
transacts business of a type, that would make such qualification necessary
except where the failure to be so qualified or in good standing could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(n) The Sponsor. The Sponsor has been duly formed and validly exists as a
limited liability company in good standing under the laws of the State of
Delaware with full power and authority to conduct the business in which it is
engaged as described in the Prospectus. The Sponsor is duly qualified to do
business as a foreign limited liability company and is in good standing in each
other jurisdiction in which it owns or leases property of a nature, or transacts
business of a type, that would make such qualification necessary except where
the failure to be so qualified or in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(o) Description of Agreements. The Company is not a party to or bound by any
contract or other instrument of a character required to be described in the
Registration Statement or the Prospectus or to be filed as an exhibit to the
Registration Statement that is not described and filed as required.

(p) Qualification as a Real Estate Investment Trust. The Company intends to
satisfy the requirements of the Internal Revenue Code of 1986 as amended (the
“Code”) for qualification and taxation of the Company as a real estate
investment trust. Commencing with its taxable year ending December 31, 2013, the
Company has been organized in conformity with the requirements for qualification
as a real estate investment trust under the Code and its actual and proposed
method of

 

6



--------------------------------------------------------------------------------

operation as described in the Prospectus will enable it to meet the requirements
for qualification and taxation as a real estate investment trust under the Code
commencing with its taxable year ending December 31, 2013.

(q) Gramm-Leach-Bliley Act and USA Patriot Act. The Company complies in all
material respects with applicable privacy provisions of the Gramm-Leach-Bliley
Act and applicable provisions of the USA Patriot Act.

(r) Sales Material. All advertising and supplemental sales literature prepared
or approved by the Company or any of its affiliates (whether designated solely
for broker-dealer use or otherwise) to be used or delivered by the Company or
any of its affiliates or Ameriprise in connection with the Offering of the
Shares will not contain an untrue statement of material fact or omit to state a
material fact required to be stated therein, in light of the circumstances under
which they were made and when read in conjunction with the Prospectus, not
misleading. Furthermore, all such advertising and supplemental sales literature
has, or will have, received all required regulatory approval, which may include
but is not limited to, the approval of the Commission, the Financial Industry
Regulatory Authority, Inc. (“FINRA”) and state securities agencies, as
applicable. Any required consent and authorization has been obtained for the use
of any trademark or service mark in any sales literature or advertising
delivered by the Company to Ameriprise or approved by the Company for use by
Ameriprise and, to the Company’s knowledge, its use does not constitute the
unlicensed use of intellectual property.

(s) Good Standing of Subsidiaries. Each “significant subsidiary” of the Company
(as such term is defined in Rule 1-02 of Regulation S-X) and each other entity
in which the Company holds a direct or indirect ownership interest that is
material to the Company (each a “Subsidiary” and, collectively, the
“Subsidiaries”) has been duly organized or formed and is validly existing as a
corporation, partnership, limited liability company or similar entity in good
standing under the laws of the jurisdiction of its incorporation, has power and
authority to own, lease and operate its properties and to conduct its business
as described in the Prospectus and is duly qualified to transact business and is
in good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect. Except as otherwise disclosed in the
Registration Statement, all of the issued and outstanding equity securities of
each such Subsidiary has been duly authorized and validly issued, is fully paid
and non-assessable and is owned by the Company, directly or through
subsidiaries, free and clear of any Lien, claim or equity other than such Liens,
claims or equities that, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. None of the outstanding shares of
capital stock of any Subsidiary was issued in violation of the preemptive or
similar rights of any stockholder of such Subsidiary. The only direct
subsidiaries of the Company as of the date of the Registration Statement or the
most recent amendment to the Registration Statement, as applicable, are the
subsidiaries listed on Exhibit 21 to the Registration Statement or such
amendment to the Registration Statement.

(t) No Pending Action. Except as disclosed in the Registration Statement, there
is no action, suit or proceeding pending, or, to the knowledge of the Company,
threatened or contemplated before or by any arbitrator, court or other
government body, domestic or foreign, against or affecting any Issuer Entity or
any respective subsidiary thereof which is required to be disclosed in the
Registration Statement (other than as disclosed therein), or which would
reasonably be expected to result in a Material Adverse Effect, or which would
reasonably be expected to materially and adversely affect the properties or
assets thereof or the consummation of the transactions contemplated by this
Agreement. The aggregate of all pending legal or governmental proceedings to
which any Issuer Entity or any respective subsidiary thereof is a party or of
which any of their respective properties or assets is the subject which are not
described in the Registration Statement, including ordinary routine litigation
incidental to the business, would not reasonably be expected to result in a
Material Adverse Effect or materially adversely affect other properties or
assets of any Issuer Entity or any respective subsidiary thereof.

 

7



--------------------------------------------------------------------------------

(u) Possession of Intellectual Property. The Company and its subsidiaries own or
possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and neither the Company nor any of its
subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company or any of
its subsidiaries therein, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

(v) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is necessary or required for the performance by
the Company of its obligations under this Agreement, the Dealer Manager
Agreement, the Selected Dealer Agreements, and the Advisory Agreement in
connection with the offering, issuance or sale of the Shares or the consummation
of the other transactions contemplated by this Agreement, the Dealer Manager
Agreement, the Selected Dealer Agreements and the Advisory Agreement, except for
such as are specifically set forth in this Agreement and for such as have been
already made or obtained under the Securities Act, the Exchange Act, the rules
of FINRA, including NASD rules, or as may be required under the securities laws
of the states and jurisdictions indicated in the Blue Sky Memorandum (defined in
Section 4(d) of this Agreement), as updated from time to time.

(w) Possession of Licenses and Permits. The Company and its subsidiaries possess
such permits, licenses, approvals, consents and other authorizations issued by
the appropriate federal, state, local or foreign regulatory agencies or bodies
necessary to conduct the business now operated by them, other than filings as
are required by the securities laws of certain jurisdictions in which the
Company intends to qualify the Shares for sale and such permits, licenses,
approvals, consents and other authorizations, the failure of which to possess,
would not reasonably be expected to have a Material Adverse Effect
(collectively, “Governmental Licenses”), and the Company and its subsidiaries
are in compliance in all material respects with the terms and conditions of all
such Governmental Licenses. All of the Governmental Licenses are valid and in
full force and effect and neither the Company nor any of its subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses.

(x) Partnership Agreements. Each of the partnership agreements, declarations of
trust or trust agreements, limited liability company agreements (or other
similar agreements) and, if applicable, joint venture agreements to which the
Company or any of its subsidiaries is a party has been duly authorized, executed
and delivered by the Company or the relevant subsidiary, as the case may be, and
constitutes the valid and binding agreement of the Company or such subsidiary,
as the case may be, enforceable in accordance with its terms, except as (i) the
enforcement thereof may be limited by (A) the effect of bankruptcy, insolvency
or other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally or (B) the effect of general principles of equity,
or (ii) the enforcement of the indemnity and/or contribution provisions
contained in such agreements may be limited under applicable securities laws
and/or the NASAA Guidelines, and the execution, delivery and performance of such
agreements did not, at the time of execution and delivery, and does not
constitute a breach of or default under the charter or bylaws, partnership
agreement, declaration of trust or trust agreement, or limited liability company

 

8



--------------------------------------------------------------------------------

agreement (or other similar agreement), as the case may be, of the Company or
any of its subsidiaries or any of the Agreements and Instruments or any law,
administrative regulation or administrative or court order or decree.

(y) Properties. Except as otherwise disclosed in the Prospectus: (i) the Company
and its subsidiaries have good and insurable or good, valid and, with respect to
U.S. properties, insurable title (either in fee simple or pursuant to a valid
leasehold interest) to all properties and assets described in the Prospectus as
being owned or leased, as the case may be, by them and to all properties
reflected in the Company’s most recent consolidated financial statements
included in the Prospectus, and neither the Company nor any of its subsidiaries
has received notice of any claim that has been or may be asserted by anyone
adverse to the rights of the Company or any subsidiary with respect to any such
properties or assets (or any such lease) or affecting or questioning the rights
of the Company or any such subsidiary to the continued ownership, lease,
possession or occupancy of such property or assets, except for such claims that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (ii) there are no Liens, claims or restrictions on or
affecting the properties and assets of the Company or any of its subsidiaries
which would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; (iii) no person or entity, including, without
limitation, any tenant under any of the leases pursuant to which the Company or
any of its subsidiaries leases (as lessor) any of its properties (whether
directly or indirectly through other partnerships, limited liability companies,
business trusts, joint ventures or otherwise) has an option or right of first
refusal or any other right to purchase any of such properties, except for such
options, rights of first refusal or other rights to purchase which, individually
or in the aggregate, are not expected to have a Material Adverse Effect; (iv) to
the Company’s knowledge, each of the properties of the Company or any of its
subsidiaries has access to public rights of way, either directly or through
easements (insured easements with respect to U.S. properties), except where the
failure to have such access would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (v) to the Company’s
knowledge, each of the properties of the Company or any of its subsidiaries is
served by all public utilities necessary for the current operations on such
property in sufficient quantities for such operations, except where the failure
to have such public utilities could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (vi) to the knowledge
of the Company, each of the properties of the Company or any of its subsidiaries
complies with all applicable codes and zoning and subdivision laws and
regulations, except for such failures to comply which could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;
(vii) all of the leases under which the Company or any of its subsidiaries holds
or uses any real property or improvements or any equipment relating to such real
property or improvements are in full force and effect, except where the failure
to be in full force and effect could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and neither the
Company nor any of its subsidiaries is in default in the payment of any amounts
due under any such leases or in any other default thereunder and the Company
knows of no event which, with the passage of time or the giving of notice or
both, could constitute a default under any such lease, except such defaults that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (viii) to the knowledge of the Company, there is no
pending or threatened condemnation, zoning change, or other proceeding or action
that could in any manner affect the size of, use of, improvements on,
construction on or access to the properties of the Company or any of its
subsidiaries, except such proceedings or actions that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
and (ix) neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any lessee of any of the real property or improvements of the
Company or any of its subsidiaries is in default in the payment of any amounts
due or in any other default under any of the leases pursuant to which the
Company or any of its subsidiaries leases (as lessor) any of its real property
or improvements (whether directly or indirectly through partnerships, limited
liability companies, joint ventures or otherwise), and the Company knows of no
event which, with the passage of time or the giving of notice or both, would
constitute such a default under any of such leases, except in each case such
defaults as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(z) Insurance. The Company and/or its subsidiaries have title insurance on all
U.S. real property and improvements described in the Prospectus as being owned
or leased under a ground lease, as the case may be, by them and to all U.S. real
property and improvements reflected in the Company’s most recent consolidated
financial statements included in the Prospectus in an amount at least equal to
the original purchase price paid to the sellers of such property, except as
otherwise disclosed in the Prospectus, and the Company or one of its
subsidiaries is entitled to all benefits of the insured thereunder. With respect
to all non-U.S. real property described in the Prospectus as being owned or
leased by the Company’s subsidiaries, each such subsidiary has received a title
opinion or title certificate or other customary evidence of title assurance, as
appropriate for the respective jurisdiction, showing good and indefeasible title
to such properties in fee simple or valid leasehold estate or its respective
equivalent, as the case may be, vested in the applicable subsidiary. Each
property described in the Prospectus is insured by special form coverage hazard
and casualty insurance carried by either the tenant or the Company and its
subsidiaries in amounts and on such terms as are customarily carried by owners
or lessors of properties similar to those owned by the Company and its
subsidiaries (in the markets in which the Company’s and subsidiaries’ respective
properties are located), and the Company and its subsidiaries carry
comprehensive general liability insurance and such other insurance as is
customarily carried by owners of properties similar to those owned by the
Company and its subsidiaries in amounts and on such terms as are customarily
carried by owners of properties similar to those owned by the Company and its
subsidiaries (in the markets in which the Company’s and its subsidiaries’
respective properties are located) and the Company or one of its subsidiaries is
named as an additional insured and/or loss payee, as applicable, on all policies
(except workers’ compensation) required under the leases for such properties.

(aa) Environmental Matters. Except as otherwise disclosed in the Prospectus:
(i) all real property and improvements owned or leased by the Company or any of
its subsidiaries, including, without limitation, the Environment (as defined
below) associated with such real property and improvements, is free of any
Contaminant (as defined below) in violation of applicable Environmental Laws (as
defined below) except for such violations that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;
(ii) neither the Company, nor any of its subsidiaries has caused or suffered to
exist or occur any Release (as defined below) of any Contaminant into the
Environment in violation of any applicable Environmental Law, except for such
violations that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (iii) neither the Company nor any of
its subsidiaries is aware of any notice from any governmental body claiming any
violation of any Environmental Laws or requiring or calling for any work,
repairs, construction, alterations, removal or remedial action or installation
by the Company or any of its subsidiaries on or in connection with such real
property or improvements, whether in connection with the presence of
asbestos-containing materials or mold in such properties or otherwise, except
for any violations that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, or any such work, repairs,
construction, alterations, removal or remedial action or installation, if
required or called for, which would not result in the incurrence of liabilities
by the Company, which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, nor is the Company aware of any
information which may serve as the basis for any such notice that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (iv) neither the Company nor any of its subsidiaries has caused
or suffered to exist or occur any environmental condition on any of the
properties or improvements of the Company or any of its subsidiaries that could
reasonably be expected to give rise to the imposition of any Lien under any
Environmental Laws except such Liens which, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect; and (v) to
the Company’s knowledge, no real property or improvements owned or leased by the
Company or any of its subsidiaries

 

10



--------------------------------------------------------------------------------

is being used or has been used for manufacturing or for any other operations
that involve or involved the use, handling, transportation, storage, treatment
or disposal of any Contaminant, where such operations require or required
permits or are or were otherwise regulated pursuant to the Environmental Laws
and where such permits have not been or were not obtained or such regulations
are not being or were not complied with, except in all instances where any
failure to obtain a permit or comply with any regulation would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
“Contaminant” means any pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos or asbestos-containing materials, PCBs, lead, pesticides or
regulated radioactive materials or any constituent of any such substance or
waste, as identified or regulated under any Environmental Law. “Environmental
Laws” means the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. 9601 et seq., the Resource Conservation and Recovery Act, 42
U.S.C. 6901, et seq., the Clean Air Act, 42 U.S.C. 7401, et seq., the Clean
Water Act, 33 U.S.C. 1251, et seq., the Toxic Substances Control Act, 15 U.S.C.
2601, et seq., the Occupational Safety and Health Act, 29 U.S.C. 651, et seq.,
and all other federal, state and local laws, ordinances, regulations, rules,
orders, decisions and permits, which are directed at the protection of human
health or the Environment. “Environment” means any surface water, drinking
water, ground water, land surface, subsurface strata, river sediment, buildings,
structures, and ambient air. “Release” means any spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, or disposing of any Contaminant into the Environment, including,
without limitation, the abandonment or discard of barrels, containers, tanks or
other receptacles containing or previously containing any Contaminant or any
release, emission or discharge as those terms are defined or used in any
applicable Environmental Law.

(bb) Registration Rights. There are no persons, other than the Company, with
registration or other similar rights to have any securities registered pursuant
to the Registration Statement or otherwise registered by the Company under the
Securities Act, or included in the Offering contemplated hereby.

(cc) Finders’ Fees. Neither the Company nor any affiliate thereof has received
or is entitled to receive, directly or indirectly, a finder’s fee or similar fee
from any person other than that as described in the Prospectus in connection
with the acquisition, or the commitment for the acquisition, of the Properties
by the Company.

(dd) Taxes. The Company and each of its subsidiaries has filed all material
federal, state and foreign income tax returns and all other material tax returns
which have been required to be filed on or before the due date thereof (taking
into account all extensions of time to file) and all such tax returns are
correct and complete in all material respects. The Company has paid or provided
for the payment of all taxes reflected on its tax returns and all assessments
received by the Company and each of its subsidiaries to the extent that such
taxes or assessments have become due, except where the Company is contesting
such assessments in good faith and except for such taxes and assessments of
immaterial amounts, the failure of which to pay would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. There
are no audits, deficiencies or assessments pending against the Company or its
subsidiaries relating to income taxes, except where the Company is contesting
such audit, deficiency or assessments in good faith.

(ee) Internal Controls. The Company was not required to evaluate its internal
control over financial reporting (as such term is defined in Rule 13a-15(f) of
the Exchange Act) for the years ended December 31, 2012 and December 31, 2013
due to a transition period established by the rules of the Commission for newly
public companies. Commencing 2014, the Company will maintain a system of
internal controls over financial reporting (as such term is defined in Rule
13a-15(f) of the Exchange Act) that complies with the requirements of the
Exchange Act and that has been designed by the Company’s principal executive
officer and principal financial officer, or under their supervision, to provide

 

11



--------------------------------------------------------------------------------

reasonable assurances regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles. Further, the Company will complete an
evaluation of its internal control over financial reporting during 2014 and will
include a report on this evaluation in the Form 10-K for the year ending
December 31, 2014. The Company is not aware of any material weaknesses in its
internal control over financial reporting. Since the date of the latest audited
financial statements included or incorporated by reference in the Registration
Statement, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

(ff) Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company and its subsidiaries is made known to the
Company’s principal executive officer and principal financial officer by others
within those entities; and such disclosure controls and procedures are effective
as of September 30, 2013.

(gg) Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with any applicable
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.

(hh) No Fiduciary Duty. Each Issuer Entity acknowledges and agrees that
Ameriprise is acting solely in the capacity of an arm’s length contractual
counterparty to it with respect to the Offering of the Shares (including in
connection with determining the terms of the Offering) and not as a financial
advisor or a fiduciary to, or an agent of, such Issuer Entity or any other
person. Additionally, Ameriprise is not advising the Issuer Entities or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. Each of the Issuer Entities shall consult with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and Ameriprise shall have no responsibility or liability to the Issuer Entities
with respect thereto. Any review by Ameriprise of the Issuer Entities, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of Ameriprise and shall not be on
behalf of the Issuer Entities.

(ii) Dealer Manager and Advisor Insurance. Each of the Dealer Manager and the
Advisor are insured by insurers of recognized financial responsibility against
such losses and risks and in such amounts as are prudent and customary in the
businesses in which they are engaged and which each of them deems adequate. All
policies of insurance insuring the Dealer Manager and the Advisor or each of
their respective businesses, assets, employees, officers and trustees, including
their respective errors and omissions insurance policies, are in full force and
effect and the Dealer Manager and the Advisor are in compliance with the terms
of their respective policies in all material respects. There are no claims by
the Dealer Manager or the Advisor under any such policy as to which any
insurance company is denying liability or defending under a reservation of
rights clause. Neither the Dealer Manager nor the Advisor has been refused any
insurance coverage sought or applied for. Neither the Dealer Manager nor the
Advisor has reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain new insurance
coverage to replace the existing insurance coverage in amounts and on such terms
as it deems necessary to continue its business at a cost that would not have a
material adverse effect on, or material adverse change in, the general affairs,
business, operations, condition (financial or otherwise) or results of
operations of the Dealer Manager and the Advisor, taken as a whole, whether or
not arising in the ordinary course of business, except as set forth in or
contemplated in the Registration Statement and the Prospectus and provided,
that, such insurance coverage is available to the Dealer Manager and the Advisor
on commercially reasonable terms.

 

12



--------------------------------------------------------------------------------

(jj) Financial Resources. Each of the Dealer Manager and the Advisor have the
financial resources available to it that it deems necessary for the performance
of its services and obligations as contemplated in the Registration Statement,
the Prospectus and under this Agreement, the Dealer Manager Agreement, and the
Advisory Agreement.

(kk) Transactions effectuated by the Advisor are executed in accordance with its
management’s general or specific authorization under the Advisory Agreement, and
access by the Advisor to the Company’s assets is permitted only in accordance
with its management’s general or specific authorization under the Advisory
Agreement.

(ll) Valuation: General. The Company’s Board of Directors shall value its shares
consistent with FINRA requirements and this Section 2(ll), and shall disclose
such value in the Registration Statement, Form 10-K, Form 10-Q and/or in a Form
8-K (collectively referred to as “SEC Disclosure Documents”) filed with the
Commission and in the Annual Report sent to investors in accordance with
regulatory requirements. At a minimum, the Company shall provide a per share
value based on the fair value of the Company’s assets less liabilities under
market conditions existing as of the date of valuation, referred to as Net Asset
Value (“NAV”), and assuming the allocation of the resulting NAV among the
Company’s common shareholders, to arrive at a Net Asset Value Per Share (“Per
Share NAV”). Notwithstanding that generally accepted accounting principles of
the Financial Accounting Standards Board (“GAAP”) generally require the fair
value of real estate to reflect the price received to sell an asset in an
orderly transaction between market participants at the measurement date and not
on an ongoing basis, the NAV shall be determined in a manner consistent with the
methods and principles used to determine fair value under GAAP, primarily as set
forth in ASC 820, and the international financial reporting standards of the
International Accounting Standards Board (as applicable), and consistent with
the methodology set forth in Exhibit C to this Agreement. The Board of Directors
of the Company will appoint the Audit Committee or another committee comprised
of a majority of independent directors of the REIT that will be responsible for
oversight of the valuation process (“Valuation Committee”), subject to the final
approval of the Company’s Board.

Independent Valuation Firm. The Company, with the approval of the Valuation
Committee and the Board, shall engage one or more independent third-party firms
(each an “Independent Valuation Firm” and collectively, the “Independent
Valuation Firms”) for valuation purposes, provided, however, the Company will
discuss in advance with and thereafter notify Ameriprise in writing prior to the
engagement of an Independent Valuation Firm. However, for the avoidance of
doubt, the engagement of the Independent Valuation Firm shall be the sole
responsibility of the Company and the Company shall have the sole discretion to
select the Independent Valuation Firms to perform the valuation.

Independent Valuations. The initial independent valuation by the Independent
Valuation Firm shall be determined at the earlier of (i) the commencement by the
Company of a follow-on public offering, if any, or (ii) the earlier of (a) the
end of the calendar quarter in which the Company’s initial offering closes, or
(b) the end of the calendar quarter that is two years after the effective date
of the Company’s initial public offering; provided, that, the initial valuation
by the Independent Valuation Firm shall be provided in accordance with such
other timing as the SEC may require or which may be necessary for Ameriprise to
comply with FINRA requirements. The disclosure date of the valuation shall be no
more than forty-five (45) days after the valuation is determined. Thereafter,
the Company shall have an Independent Valuation Firm perform a valuation no less
frequently than every other year (i.e. the Independent Valuation Firm shall
conduct an independent valuation at least every two (2) years).

 

13



--------------------------------------------------------------------------------

As part of each valuation performed, the Independent Valuation Firm shall obtain
a new appraisal, utilizing recognized industry standards prescribed by the
Uniform Standards of Professional Appraisal Practice (“USPAP”) or the similar
industry standard for the country where the property appraisal is conducted, of
each of the real estate properties and assign a discrete value for each such
property pursuant to the methodology set forth in Exhibit C. All appraisals
shall be conducted by appraisers possessing a Member Appraisal Institute (“MAI”)
or similar designation or, for international appraisals, a public certified
expert for real estate valuations, qualified to perform and oversee the
appraisal work of the scope and nature described on Exhibit C. All appraisals
shall be conducted on the basis of the discounted cash flow approach, the income
capitalization approach, the sales comparison approach, the cost approach, using
whichever approaches and timing assumptions as are deemed the most appropriate
by the Independent Valuation Firm based on the highest and best use of the
properties being appraised, which method(s) shall be disclosed in the Company’s
SEC Disclosure Documents.

Interim Valuations. In each year between required independent valuations, the
Board of Directors shall, at its option, either (i) engage an Independent
Valuation Firm to conduct an independent valuation in accordance with the
procedures set forth under “Independent Valuations” above; or (ii) provide a
valuation, which is reviewed and confirmed by the Independent Valuation Firm
(“Interim Valuation”). With respect to an Interim Valuation, the role of the
Independent Valuation Firm shall include a review and confirmation of each of
the following items relating to the Interim Valuation:

 

  •   the reasonableness of the valuation process and methodology and conformity
with real estate industry standards and practices relating to valuations;

 

  •   the reasonableness of the assumptions and data used in connection with the
valuation of each real estate investment, including but not limited to rental
rates, tenant improvements and concessions, lease renewal and option exercise
probabilities, revenue and expense growth rates, going-in and residual
capitalization rates, discount rates, and other assumptions and data deemed
material to the valuation; and

 

  •   the reasonableness of the final real estate investment valuation assigned
by the Company’s Board of Directors.

Reports. For all valuations, the Company will obtain from the Independent
Valuation Firm a written report, which shall set forth a summary analysis of the
Independent Valuation Firm’s process and methodology undertaken in the
valuation, a description of the scope of the reviews performed and any
limitations thereto, the data and assumptions used for the review, the
applicable industry standards used for the valuation, any other matters related
to the valuation analysis and a conclusion as to a reasonable range of NAV and
Per Share NAV.

Upon the issuance of the Independent Valuation Firm’s report to the Company, as
part of Ameriprise’s on-going due diligence review of the Company, the Company
will immediately notify Ameriprise and thereafter, subject to Ameriprise’s
execution and delivery to the Company and the Independent Valuation Firm of an
access and confidentiality agreement, substantially consistent with the form
attached hereto as Exhibit D, provide Ameriprise with access to and reasonable
time to review supporting materials related to the Independent Valuation report,
which includes, but may not be limited to, the data and assumptions used for the
review and the appraisals of each of the real estate properties.

For the avoidance of doubt, the final determination of NAV and Per Share NAV
shall be the sole responsibility of the Company and the Board of Directors. To
the extent the valuation provided by the Independent Valuation Firm is different
from the valuation assigned by the Board of Directors and disclosed by the
Company, the Company will provide an explanation in its SEC Disclosure
Documents.

 

14



--------------------------------------------------------------------------------

In addition, immediately following the final determination and disclosure of the
NAV and Per Share NAV by the Company, the Company will send a copy of the
Independent Valuation Firm’s report to Ameriprise and schedule a reasonable
number of meetings or teleconferences with the Independent Valuation Firm so
that Ameriprise may perform its on-going due diligence review of Company.

Disclosure. A valuation will be reported in the SEC Disclosure Documents filed
with the Commission and in the Annual Report sent to investors with sufficient
narrative disclosure to meet FINRA regulatory requirements and in a clear and
concise manner so as to be understood by the average investor. In addition, if
the Company has knowledge of a material impairment or appreciation, or a
material other-than-temporary change in the value of any real property or real
estate-related asset which would result in a material change in the NAV or Per
Share NAV, then the Company shall consider such change prior to the issuance of
a valuation and shall otherwise file such SEC Disclosure Documents as required.

Notwithstanding any agreements to the contrary, nothing shall preclude
Ameriprise from taking any action, such as suspending sales of any offering or
withholding disclosure of Per Share NAV on its account statements, on the basis
of the due diligence review of the valuation materials and the Independent
Valuation Firm’s report. Following the Company’s disclosure of the valuation in
the SEC Disclosure Documents, and subject to the fair disclosure requirements of
Regulation FD and to the provisions of any non-disclosure agreement between
Ameriprise and the Independent Valuation Firm, nothing shall preclude Ameriprise
from providing the name of the Independent Valuation Firm and/or a summary of
its review to its clients and/or its financial advisors. In no event will the
Company engage in a follow-on offering or any subsequent offering of non-listed
securities without first performing and disclosing an independent valuation. In
addition, notwithstanding anything to the contrary in this Section 2(ll), the
Company acknowledges and agrees that it shall cooperate with, provide access to,
and afford sufficient time in advance for Ameriprise to conduct its on-going due
diligence review of the Company from the effective date of this Agreement
through the date of a merger, listing of its shares on an exchange or other
similar significant event.

Policies and Certification. The Company will design and implement policies
reasonably designed to ensure compliance with this Section 2(ll), and will
provide Ameriprise with a copy of those policies no later than March 31, 2014.
If the Company materially changes such policies, the Company shall promptly
provide written notice to Ameriprise. In addition, the Company will briefly
describe its valuation policies, including the role and responsibilities of an
Independent Valuation Firm, in its Form S-11, amendments thereto or other
offering materials filed with the Commission no later than March 31, 2014.

(mm) Disclosure of Funds from Operations and Modified Funds from Operations. The
Company will include, in a report on Form 10-K or Form 10-Q filed with the
Commission for the period in which the Company completes its first acquisition
of a real property or real estate-related investment, and in each subsequent
report on Form 10-K or Form 10-Q filed with the Commission, the following
performance measures: Funds From Operations using the definition and protocols
established by the National Association of Real Estate Investment Trusts, and
Modified Funds From Operations using the definition found in the Investment
Program Association Practice Guideline 2010-01, each as amended from
time-to-time. The Company will design and implement policies reasonably designed
to ensure compliance with this Section 2(mm), and will provide Ameriprise with a
copy of those policies no later than March 31, 2014. In no event will the
Company materially change such policies without prior written notice to
Ameriprise.

 

15



--------------------------------------------------------------------------------

3. Sale of Shares.

(a) Purchase of Shares. On the basis of the representations, warranties and
covenants herein contained, but subject to the terms and conditions herein set
forth, the Company hereby appoints Ameriprise as a Selected Dealer for the
Shares during the period from the date hereof to the Termination Date (the
“Effective Term”), including the Shares to be issued pursuant to the DRIP, each
in the manner described in the Registration Statement. Subject to the
performance by the Company of all obligations to be performed by it hereunder
and the completeness and accuracy of all of its representations and warranties,
Ameriprise agrees to use its best efforts, during the Effective Term, to offer
and sell such number of Shares as contemplated by this Agreement at the price
stated in the Prospectus, as the same may be adjusted from time to time.

The purchase of Shares must be made during the offering period described in the
Prospectus, or after such offering period in the case of purchases made pursuant
to the DRIP (each such purchase hereinafter defined as an “Order”). Persons
desiring to purchase Shares are required to (i) deliver to Ameriprise a check in
the amount of $10.00 per Share purchased (subject to certain volume discounts or
other discounts as described in the Prospectus, or such other per share price as
may be applicable pursuant to the DRIP, or such other per share price as is
disclosed from time to time in the Registration Statement or Prospectus) payable
to Ameriprise, or (ii) authorize a debit of such amount to the account such
purchaser maintains with Ameriprise. An order form as mutually agreed upon by
Ameriprise and the Company substantially similar to the form of subscription
agreement attached to the Prospectus (each an “Order Form”) must be completed
and submitted to the Company for all investors. The Company and American
Enterprise Investment Services, Inc. (“AEIS”), an affiliate of Ameriprise, are
parties to that certain Alternative Investment Product Networking Services
Agreement, dated December 17, 2013 as amended (the “AIP Networking Agreement”),
pursuant to which the broker-controlled accounts of Ameriprise’s customers that
invest in the Company will be processed and serviced. The parties acknowledge
that any receipt by Ameriprise of payments for subscriptions for Shares shall be
effected solely as an administrative convenience, and such receipt of payments
shall not be deemed to constitute acceptance of Orders to purchase Shares or
sales of Shares by the Company.

All Orders solicited by Ameriprise will be strictly subject to review and
acceptance by the Company and the Company reserves the right in its absolute
discretion to reject any Order or to accept or reject Orders in the order of
their receipt by the Company or otherwise. Within 30 days of receipt of an
Order, the Company must accept or reject such Order. If the Company elects to
reject such Order, within 10 business days after such rejection, it will notify
the purchaser and Ameriprise of such fact and cause the return of such
purchaser’s funds submitted with such application. If Ameriprise receives no
notice of rejection within the foregoing time limits, the Order shall be deemed
accepted. Ameriprise agrees to make every reasonable effort to determine that
the purchase of Shares is a suitable and appropriate investment for each
potential purchaser of Shares based on information provided by such purchaser
regarding, among other things, such purchaser’s age, investment experience,
financial situation and investment objectives. Ameriprise agrees to maintain
copies of the Orders received from investors and of the other information
obtained from investors, including the Order Forms, for a minimum of 6 years
from the date of sale and will make such information available to the Company
upon request by the Company.

(b) Closing Dates and Delivery of Shares. In no event shall a sale of Shares to
an investor be completed until at least five business days after the date the
investor receives a copy of the Prospectus. Orders shall be submitted as
contemplated by the AIP Networking Agreement, Section 5(j) of the Dealer Manager
Agreement and as otherwise set forth in this Agreement. Shares will be issued as
described in the Prospectus. Share issuance dates for purchases made pursuant to
the DRIP will be as set forth in the DRIP.

 

16



--------------------------------------------------------------------------------

(c) Dealers. The Shares offered and sold under this Agreement shall be offered
and sold only by Ameriprise, a member in good standing of FINRA. The Issuer
Entities and affiliates thereof agree to participate in Ameriprise’s marketing
efforts to the extent that Ameriprise may reasonably request and, without
limiting the generality of the foregoing, agree to visit Ameriprise’s offices as
Ameriprise may reasonably request.

(d) Compensation. In consideration for Ameriprise’s execution of this Agreement,
and for the performance of Ameriprise’s obligations hereunder, the Dealer
Manager agrees to pay or cause to be paid to Ameriprise a sales commission (the
“Sales Commission”) of seven percent ($0.70 based on $10.00 price per share) of
the price of each Share (except for Shares sold pursuant to the DRIP) sold by
Ameriprise; provided, however, that Ameriprise’s Sales Commission shall be
reduced with respect to volume sales of Shares to Qualifying Purchasers (as
defined in the Prospectus) and as otherwise set forth in the “Plan of
Distribution” section of the Prospectus. In the case of such volume sales to
Qualifying Purchasers, on orders of $500,000 or more, Ameriprise’s Sales
Commission shall be reduced by the amount of the Share purchase price discount.
In the case of such volume sales to Qualifying Purchasers, Ameriprise’s Sales
Commission will be reduced in the total volume ranges set forth in the table
below. Any reduction of the Sales Commission otherwise payable to Ameriprise
will be credited to the purchaser as additional Shares. Such reduced Share price
will not affect the amount received by the Company for investment. The following
table sets forth the reduced Share purchase price and Sales Commission payable
to Ameriprise in connection with volume discounts, which table may be updated
from time to time in the Prospectus to reflect any changes to the price at which
the Shares are being offered:

 

Dollar Volume of Shares
Purchased For

Qualifying Purchaser

   Purchase Price
Per Share in Volume
Discount Range      Sales Commission Per Share In
Volume Discount Range         Percentage
(based on $10.00
per Share)     Amount   Up to $500,000    $ 10.00        7.0 %    $ 0.70   
$500,001 – $1,000,000    $ 9.90        6.0 %    $ 0.60   
$1,000,001 – $1,500,000    $ 9.80        5.0 %    $ 0.50    Over $1,500,001    $
9.70        4.0 %    $ 0.40   

For example, a Qualifying Purchaser who invests $600,000 will be entitled to a
discounted sales commission of 6.0% on the shares purchased in excess of
$500,000, reducing the effective purchase price per share purchased in excess of
$500,000 from $10.00 per share to $9.90 per share. Thus, a $600,000 investment
would purchase 60,101 shares. As another example, for a subscription amount of
$1,500,000, the sales commission for the first $500,000 is 7.0%; the discounted
sales commission for the next $500,000 (up to $1,000,000) is 6.0%; and the
discounted sales commission for the remaining $500,000 of the subscription
amount is 5.0%. Thus, a $1,500,000 investment would purchase 151,525 shares.

In the event Orders are combined as permitted in the “Plan Distribution” section
of the Prospectus and all such Orders are placed through Ameriprise, the
commission payable with respect to any such combined Order will equal the
commission per share which would have been payable in accordance with the table
set forth above if all purchases had been made by the same Qualifying Purchaser.
Any reduction in the Sales Commission as a result of such a combination will be
prorated among the individual investors whose Orders have been combined. If a
Qualifying Purchaser qualifies for a particular volume discount as the result of
multiple purchases, such investor will not be entitled to the discount with
respect to prior purchases. Unless Ameriprise, on behalf of purchasers,
indicates that Orders are to be combined and provide all other requested
information, the Company will not be held responsible for failing to combine
Orders properly. As indicated in the Prospectus, volume discounts for California
residents will be available in accordance with the foregoing table of uniform
discount levels. However, with respect to

 

17



--------------------------------------------------------------------------------

California residents, no discounts will be allowed to any group of purchasers,
and no subscriptions may be aggregated as part of a combined order for purposes
of determining the dollar amount of Shares purchased.

The Company expects the Dealer Manager to enter into Selected Dealer Agreements
with other broker-dealers that are members of FINRA, which the Company refers to
as participating broker-dealers, to sell the Shares. Except as provided in the
Selected Dealer Agreements, the Dealer Manager will reallow to the participating
broker-dealers all of the Sales Commissions attributable to such participating
broker-dealers. As set forth in the Prospectus, the Company will not pay any
Sales Commissions in connection with the sale of Shares in the event: (i) the
investor has engaged the services of a registered investment advisor with whom
the investor has agreed to pay a fee for investment advisory services (except
where an investor has a contract for financial planning services with a
registered investment advisor that is also a registered broker dealer, such
contract absent any investment advisory services will not qualify the investor
for a reduction of the Sales Commission described above), or (ii) in the event
the investor is investing in a bank trust account with respect to which the
investor has delegated the decision-making authority for investments made in the
account to a bank trust department. The Company will also offer other discounts
in connection with certain other types of sales, as set forth in the “Plan
Distribution” section of the Prospectus. The net proceeds to the Company will
not be affected by any such discounts.

The Dealer Manager will also re-allow to Ameriprise a marketing support fee of
up to one and one-half percent (1.5%) of the gross proceeds from each Share
(except for Shares sold pursuant to the DRIP) sold by Ameriprise (the “Marketing
Support Fee”); provided however, the Company will not pay Ameriprise a Marketing
Support Fee if the aggregate underwriting compensation to be paid to all parties
in connection with the Offering exceeds the limitations prescribed by FINRA.

No payment of Sales Commissions or the Marketing Support Fee will be made in
respect of Orders (or portions thereof) which are rejected by the Company. As
noted in Section 3(a) above, Ameriprise shall transfer to the Transfer Agent the
total amount debited from such investor accounts for the purchase of Shares, net
of the Sales Commission payable to Ameriprise Financial. The Marketing Support
Fee will be paid via Automated Clearing House (ACH) payment initiated by the
Dealer Manager on the second business day following the week in which the dealer
manager fee on the applicable Shares sold by Ameriprise is received by the
Dealer Manager. Sales Commissions and the Marketing Support Fee will be payable
only with respect to transactions lawful in the jurisdictions where they occur.
Purchases of Shares by the Company, Ameriprise or its or their respective
affiliates or any of their respective directors, trustees, officers and
employees shall be net of commissions to the extent set forth in the Prospectus.
Ameriprise affirms that the Dealer Manager’s liability for Sales Commissions,
the Marketing Support Fee and any other amount payable from the Dealer Manager
to Ameriprise is limited solely to the amount of the Sales Commissions and the
dealer manager fees received by the Dealer Manager from the Company, and
Ameriprise hereby waives any and all rights to receive payment of Sales
Commissions, the Marketing Support Fee and any other amount due to Ameriprise
until such time as the Dealer Manager has received from the Company the Sales
Commissions and dealer manager fees from the sale of Shares by Ameriprise.

No Sales Commissions or Marketing Support Fees shall be paid to Ameriprise for
purchases made by an investor pursuant to the DRIP.

The Advisor will pay or cause to be paid to Ameriprise, the amount of any bona
fide, itemized, separately invoiced due diligence expenses consistent with the
language in the Prospectus and applicable regulations and FINRA rules.

 

18



--------------------------------------------------------------------------------

Except for offers and sales of Shares to the Company’s officers and directors
and their immediate family members, to officers and employees of the Advisor or
other affiliates and their immediate family members, to or through registered
investment advisers or a bank acting as a trustee or fiduciary, or through any
other arrangements described in the “Plan of Distribution” section of the
Prospectus, the Company represents that neither it nor any of its affiliates
have offered or sold any Shares pursuant to this Offering, and agrees that,
through the Termination Date, the Company will not offer or sell any Shares
(except for Shares offered pursuant to the DRIP) otherwise than through the
Dealer Manager as provided in the Dealer Manager Agreement, Ameriprise as herein
provided, and the selected dealers other than Ameriprise as provided in the
Selected Dealer Agreements, except pursuant to arrangements described in the
“Plan of Distribution” section of the Prospectus.

(e) Calculation of Fees. Ameriprise will have sole responsibility, and
Ameriprise’s records will provide the sole basis, for calculating fees for which
Ameriprise provides invoices under this Agreement. However, the Issuer Entities
may provide records to assist Ameriprise in its calculations.

(f) Finders Fee. Neither the Company nor Ameriprise shall, directly or
indirectly, pay or award any finder’s fees, commissions or other compensation to
any person engaged by a potential investor for investment advice as an
inducement to such advisor to advise the purchase of Shares; provided, however,
that normal Sales Commissions payable to a registered broker-dealer or other
properly licensed person for selling Shares shall not be prohibited hereby.

4. Covenants. Each Issuer Entity, jointly and severally, covenants and agrees
with Ameriprise that it will:

(a) Commission Orders. Use its best efforts to cause any amendments to the
Registration Statement to become effective as promptly as possible and to
maintain the effectiveness of the Registration Statement, and will promptly
notify Ameriprise and confirm the notice in writing if requested, (i) when any
post-effective amendment to the Registration Statement becomes effective,
(ii) of the issuance by the Commission or any state securities authority of any
jurisdiction of any stop order or of the initiation, or the threatening (for
which it has knowledge), of any proceedings for that purpose or of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction or of the institution or threatening (for which it has knowledge)
of any proceedings for any of such purposes, (iii) of the receipt of any
material comments from the Commission with respect to the Registration
Statement, the Company’s Annual Report on Form 10-K or Quarterly Report on Form
10-Q, or any other filings, (iv) of any request by the Commission for any
amendment to the Registration Statement as filed or any amendment or supplement
to the Prospectus or for additional information relating thereto and (v) if the
Registration Statement becomes unavailable for use in connection with the
Offering of the Shares for any reason. Each of the Company and the Dealer
Manager will use its best efforts to prevent the issuance by the Commission of a
stop order or a suspension order and if the Commission shall enter a stop order
or suspension order at any time, each of the Company and the Dealer Manager will
use its best efforts to obtain the lifting of such order at the earliest
possible moment. The Company shall not accept any order for Shares during the
effectiveness of any stop order or if the Registration Statement becomes
unavailable for use in connection with the Offering of the Shares for any
reason.

(b) Registration Statement. Deliver to Ameriprise without charge promptly after
the Registration Statement and each amendment or supplement thereto becomes
effective, such number of copies of the Prospectus (as amended or supplemented),
the Registration Statement and supplements and amendments thereto, if any
(without exhibits), as Ameriprise may reasonably request. Unless Ameriprise is
otherwise notified in writing by the Company; the Company hereby consents to the
use of the Prospectus or any amendment or supplement thereto by Ameriprise both
in connection with the Offering and for such period of time thereafter as the
Prospectus is required to be delivered in connection therewith.

 

19



--------------------------------------------------------------------------------

(c) “Blue Sky” Qualifications. Endeavor in good faith to seek and maintain the
approval of the Offering by FINRA, and to qualify the Shares for offering and
sale under the securities laws of all 50 states and the District of Columbia and
to maintain such qualification, except in those jurisdictions Ameriprise may
reasonably designate; provided, however, the Company shall not be obligated to
subject itself to taxation as a party doing business in any such jurisdiction.
In each jurisdiction where such qualification shall be effected, the Company
will, unless Ameriprise agrees that such action is not at the time necessary or
advisable, file and make such statements or reports as are or may reasonably be
required by the laws of such jurisdiction.

(d) “Blue Sky” Memorandum. To furnish to Ameriprise, and Ameriprise may be
allowed to rely upon, a “Blue Sky” Memorandum (the “Blue Sky Memorandum”),
prepared by counsel reasonably acceptable to Ameriprise (with the understanding
that Greenberg Traurig, LLP shall so qualify), in customary form naming the
jurisdictions in which the Shares have been qualified for sale under the
respective securities laws of such jurisdiction. The Blue Sky Memorandum shall
be promptly updated by counsel and provided to Ameriprise from time to time to
reflect changes and updates to the jurisdictions in which the Shares have been
qualified for sale. In each jurisdiction where the Shares have been qualified,
the Company will make and file such statements and reports in each year as are
or may be required by the laws of such jurisdiction.

(e) Amendments and Supplements. If during the time when a Prospectus is required
to be delivered under the Securities Act, any event relating to the Company
shall occur as a result of which it is necessary, in the opinion of the
Company’s counsel, to amend the Registration Statement or to amend or supplement
the Prospectus in order to make the Prospectus not misleading in light of the
circumstances existing at the time it is delivered to an investor, or if it
shall be necessary, in the opinion of the Company’s counsel, at any such time to
amend the Registration Statement or amend or supplement the Prospectus in order
to comply with the requirements the Securities Act or the Regulations, the
Company will forthwith notify an Ameriprise representative in the Ameriprise
legal department, further, the Company shall prepare and furnish without expense
to Ameriprise, a reasonable number of copies of an amendment or amendments of
the Registration Statement or the Prospectus, or a supplement or supplements to
the Prospectus which will amend or supplement the Registration Statement or
Prospectus so that as amended or supplemented it will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or to
make the Registration Statement or the Prospectus comply with such requirements.
During the time when a Prospectus is required to be delivered under the
Securities Act, the Company shall comply in all material respects with all
requirements imposed upon it by the Securities Act, as from time to time in
force, including the undertaking contained in the Company’s Registration
Statement pursuant to Item 20.D of the Commission’s Industry Guide 5, so far as
necessary to permit the continuance of sales of the Shares in accordance with
the provisions hereof and the Prospectus.

(f) Delivery of Periodic Filings. The Company shall include with any prospectus
or “investor kit” delivered to Ameriprise for distribution to potential
investors in connection with the Offering a copy of the Company’s most recent
Annual Report on Form 10-K, a copy of the Company’s most recent Quarterly Report
on Form 10-Q filed with the Commission since such Annual Report on Form 10-K was
filed, and any supplement to the Prospectus that contains the material
information from such reports or incorporates such reports by reference.

 

20



--------------------------------------------------------------------------------

(g) Periodic Financial Information. On or prior to the date on which there shall
be released to the general public interim financial statement information
related to the Company with respect to each of the first three quarters of any
fiscal year or preliminary financial statement information with respect to any
fiscal year, the Company shall furnish such information to Ameriprise, confirmed
in writing, and shall file such information pursuant to the rules and
regulations promulgated under the Securities Act or the Exchange Act as required
thereunder.

(h) Audited Financial Information. On or prior to the date on which there shall
be released to the general public financial information included in or derived
from the audited financial statements of the Company for the preceding fiscal
year, the Company shall furnish such information to Ameriprise, confirmed in
writing, and shall file such information pursuant to the rules and regulations
promulgated under the Securities Act or the Exchange Act as required thereunder.

(i) Copies of Reports. During the Offering, the Company will provide (which may
be by electronic delivery) Ameriprise with the following:

(i) as soon as practicable after they have been sent or made available by the
Company to its stockholders or filed with the Commission, a copy of each annual
and interim financial or other report provided to stockholders, excluding
individual account statements sent to security holders of the Company in the
ordinary course;

(ii) as soon as practicable, a copy of every press release issued by the Company
and every material news item and article in respect of the Company or its
affairs released by the Company; and

(iii) additional documents and information with respect to the Company and its
affairs as Ameriprise may from time to time reasonably request.

Documents (other than final Prospectuses or supplements or amendments thereto
for distribution to investors and the documents incorporated by reference
therein) required to be delivered pursuant to this Agreement (to the extent any
such documents are included in materials otherwise filed with the Securities and
Exchange Commission) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet;
or (ii) on which such documents are posted on the Company’s behalf on the
website of the Securities and Exchange Commission or any other Internet or
intranet website, if any, to which Ameriprise has access; provided that the
Company shall notify Ameriprise of the posting of any such documents.

(j) Sales Material. The Company will deliver to Ameriprise from time to time,
all advertising and supplemental sales material (whether designated solely for
broker-dealer use or otherwise) proposed to be used or delivered in connection
with the Offering, prior to the use or delivery to third parties of such
material, and will not so use or deliver, in connection with the Offering, any
such material to Ameriprise’s customers or registered representatives without
Ameriprise’s prior written consent, which consent, in the case of material
required by law, rule or regulation of any regulatory body including FINRA to be
delivered, shall not be unreasonably withheld or delayed. The Company shall
ensure that all advertising and supplemental sales literature used by Ameriprise
will have received all required regulatory approval, which may include but is
not limited to, the Commission, FINRA and state securities agencies, as
applicable, prior to use by Ameriprise. For the avoidance of doubt, ordinary
course communications with the Company’s stockholders, including without
limitation, the delivery of annual and quarterly reports and financial
information, dividend notices, reports of net asset value and information
regarding the tax treatment of distributions and similar matters shall not be
considered advertising and supplemental sales material, unless the context
otherwise requires.

 

21



--------------------------------------------------------------------------------

(k) Use of Proceeds. Apply the proceeds from the sale of Shares substantially as
set forth in the section of the Prospectus entitled “Estimated Use of Proceeds”
and operate the business of the Company in all material respects in accordance
with the descriptions of its business set forth in the Prospectus.

(l) Prospectus Delivery. Within the time during which a prospectus relating to
the Shares is required to be delivered under the Securities Act, the Company
will comply with all requirements imposed upon it by the Securities Act, as now
and hereafter amended, and by the Rules and Regulations, as from time to time in
force, so far as necessary to permit the continuance of sales of or dealings in
the Shares as contemplated by the provisions hereof and the Prospectus. The
Dealer Manager confirms that it is familiar with Rule 15c2-8 under the Exchange
Act, relating to the distribution of preliminary and final prospectuses, and
confirms that it has complied and will comply therewith in connection with the
Offering of Shares contemplated by this Agreement, to the extent applicable.

(m) Financial Statements. Make generally available to its stockholders as soon
as practicable, but not later than the Availability Date, an earnings statement
of the Company (in form complying with the provisions of Rule 158 under the
Securities Act) covering a period of 12 months beginning after the Effective
Date but not later than the first day of the Company’s fiscal quarter next
following the Effective Date. For purposes of the preceding sentence,
“Availability Date” means the 45th day after the end of the fourth fiscal
quarter following the fiscal quarter that includes such Effective Date, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter (or if either of such dates specified above is a day the Commission is
not open to receive filings, then the next such day that the Commission is open
to receive filings).

(n) Compliance with Exchange Act. Comply with the requirements of the Exchange
Act relating to the Company’s obligation to file and, as applicable, deliver to
its stockholders periodic reports including annual reports on Form 10-K,
quarterly reports on Form 10-Q and current reports on Form 8-K.

(o) Title to Property. The Company (or any partnership or joint venture holding
title to a particular Property) will acquire good and marketable title to each
Property to be owned by it, as described in the Prospectus and future
supplements to the Prospectus, it being understood that the Company may incur
debt with respect to Properties and other assets in accordance with the
Prospectus; and except as stated in the Prospectus, the Company (or any such
partnership or joint venture) will possess all licenses, permits, zoning
exceptions and approvals, consents and orders of governmental, municipal or
regulatory authorities required for the ownership of the Properties, and prior
to the commencement of construction for the development of any vacant land
included therein as contemplated by the Prospectus, except where the failure to
possess any such license, permit, zoning exception or approval, consent or order
could not be reasonably likely to cause a Material Adverse Effect.

(p) Licensing and Compliance. The Company and the Dealer Manager covenant that
any persons employed or retained by them to provide sales support or wholesaling
services in support of Ameriprise or its clients shall be licensed in accordance
with all applicable laws, will comply with all applicable federal and state
securities laws and regulations, and will use only sales literature approved and
authorized by the Company and the Dealer Manager.

(q) Reimbursement Policy. The Company, the Dealer Manager and any agents of
either, including any of the Dealer Manager’s wholesalers, shall comply in all
material respects with (i) all applicable federal and state laws, regulations
and rules and the rules of any applicable self-regulatory

 

22



--------------------------------------------------------------------------------

organization, including but not limited to, FINRA rules and interpretations
governing cash and non-cash compensation, (ii) Ameriprise’s policies governing
Marketing Support Fees, cash compensation and non-cash compensation as
communicated in writing to the Dealer Manager, with respect to cash and non-cash
payments to Ameriprise Financial and associated persons of Ameriprise Financial,
and (iii) Ameriprise’s wholesaler reimbursement policy as communicated in
writing to the Dealer Manager, as amended from time to time in Ameriprise’s sole
discretion; provided that such policies comply with the rules and regulations of
FINRA and the Dealer Manager is notified in writing of any changes to such
policies.

(r) Trade Names and Trademarks. No Issuer Entity may use any company name, trade
name, trademark or service mark or logo of Ameriprise or any person or entity
controlling, controlled by, or under common control with Ameriprise without
Ameriprise’s prior written consent.

5. Covenants of Ameriprise. Ameriprise covenants and agrees with the Company as
follows:

(a) Prospectus Delivery. Ameriprise confirms that it is familiar with Rule
15c2-8 under the Exchange Act and with Section III.E.1 of the NASAA Guidelines,
relating to the distribution of preliminary and final prospectuses, and confirms
that it has complied and will comply therewith in connection with the Offering
of the Shares contemplated by this Agreement, to the extent applicable.

(b) Accuracy of Information. No information supplied by Ameriprise specifically
for use in the Registration Statement will contain any untrue statements of a
material fact or omit to state any material fact necessary to make such
information not misleading.

(c) No Additional Information. Ameriprise will not give any information or make
any representation in connection with the Offering of the Shares other than that
contained in the Prospectus, the Registration Statement, and any of the
Company’s other filings under the Securities Act or the Exchange Act which are
incorporated by reference into the Prospectus or filed as a supplement to the
Prospectus or advertising and supplemental sales material contemplated by this
Agreement and approved by the Company.

(d) Sale of Shares. Ameriprise shall solicit purchasers of the Shares only in
the jurisdictions in which Ameriprise has been advised by the Company (including
pursuant to the Blue Sky Memorandum, and any updates thereto, delivered to
Ameriprise pursuant to Section 4(d)) that such solicitations can be made and in
which Ameriprise is qualified to so act.

6. Payment of Expenses.

(a) Expenses. Whether or not the transactions contemplated in this Agreement are
consummated or if this Agreement is terminated, the Company and/or the Advisor,
as designated in the Prospectus, will pay or cause to be paid, in addition to
the compensation described in Section 3(d) (which Ameriprise may retain up to
the point of termination unless this agreement is terminated without any Shares
being sold, in which case no such compensation shall be paid), all fees and
expenses incurred in connection with the formation, qualification and
registration of the Company and in marketing, distributing and processing the
Shares under applicable Federal and state law, and any other fees and expenses
actually incurred and directly related to the Offering and the Company’s other
obligations under this Agreement, including such fees and expenses as: (i) the
preparing, printing, filing and delivering of the Registration Statement (as
originally filed and all amendments thereto) and of the Prospectus and any
amendments thereof or supplements thereto and the preparing and printing of this
Agreement and Order Forms, including the cost of all copies thereof and any
financial statements or exhibits relating to the foregoing supplied to
Ameriprise in quantities reasonably requested by Ameriprise; (ii) the preparing
and

 

23



--------------------------------------------------------------------------------

printing of the subscription material and related documents and the filing
and/or recording of such certified certificates or other documents necessary to
comply with the laws of the State of Maryland for the formation of a corporation
and thereafter for the continued good standing of the Company; (iii) the
issuance and delivery of the Shares, including any transfer or other taxes
payable thereon; (iv) the qualification or registration of the Shares under
state securities or “blue sky” laws; (v) the filing fees payable to the
Commission and to FINRA; (vi) the preparation and printing of advertising
material in connection with and relating to the Offering, including the cost of
all sales literature and investor and broker-dealer sales and information
meetings; (vii) the cost and expenses of counsel and accountants of the Company;
and (viii) subject to Section 6(d), and as mutually agreed upon, Ameriprise’s
costs of technology associated with the offering, other costs and expenses
related to such technology costs, and the facilitation of the marketing of the
Shares and the ownership of such Shares by Ameriprise’s customers, including
fees to attend Company-sponsored conferences; and (ix) any other expenses of
issuance and distribution of the Shares.

(b) Ad Hoc Requests. From time to time, the Issuer Entities may make requests
that can reasonably be regarded as being related to but separate from the
services contemplated by this Agreement (the “Services”) or that otherwise fall
outside the ordinary course of business relationships such as the one
contemplated under this Agreement (“Ad Hoc Requests”). Examples of Ad Hoc
Requests include, but are not limited to, requests that would require Ameriprise
to implement information technology modifications, participate in or respond to
audits, inspections or compliance reviews, or respond to or comply with document
requests. To the extent that Ameriprise’s compliance with an Ad Hoc Request
would cause Ameriprise to incur additional material expenses, the Company and
Ameriprise will mutually agree as to the payment of such expenses between the
parties. Ameriprise reserves the right to refuse to comply with an Ad Hoc
Request if the parties are unable to reach an agreement on payment of reasonable
expenses unless payment of such expenses would violate FINRA rules and provided
that consent to an agreement has not been unreasonably withheld; it being
understood that consent shall not be deemed to be unreasonably withheld if the
payment for such Ad Hoc Requests, individually or when aggregated with other
amounts to be paid to Ameriprise pursuant to this Agreement, would violate FINRA
rules. Payment for Ad Hoc Requests will be separate from and above the payments
for the Services but shall be included as applicable, when calculating total
compensation paid to Ameriprise for purposes of the limitations described in
Section 6(d) hereof.

(c) Calculation of Expenses. Ameriprise will have sole responsibility, and
Ameriprise’s records will provide the sole basis for calculating expenses
(including, but not limited to, wholesaler reimbursements, conference fees and
the fees addressed in Section 6(a) and (b) of the Agreement) for which
Ameriprise provides invoices under this Agreement. However, the Issuer Entities
may provide records to assist Ameriprise in its calculations.

(d) Limitations. Notwithstanding the foregoing, the total compensation paid to
Ameriprise from the Issuer Entities in connection with the Offering pursuant to
Section 3(d) hereof and this Section 6 shall not exceed the limitations
prescribed by FINRA, including the 10% limitation prescribed by FINRA Rule 2310
on compensation of participating broker-dealers, which is calculated with
respect to the gross proceeds from sales of Shares by Ameriprise (except for
Shares sold pursuant to the DRIP). The Company, the Dealer Manager and
Ameriprise agree to monitor the payment of all fees and expense reimbursements
to assure that FINRA limitations are not exceeded. Accordingly, if at any time
during the term of the Offering, the Company determines in good faith that any
payment to Ameriprise pursuant to this Agreement could result in a violation of
the applicable FINRA regulations, the Company shall promptly notify Ameriprise,
and the Company and Ameriprise agree to cooperate with each other to implement
such measures as they determine are necessary to ensure continued compliance
with applicable FINRA regulations. However, nothing in this Agreement shall
relieve Ameriprise of its obligations to comply with FINRA Rule 2310.

 

24



--------------------------------------------------------------------------------

7. Conditions of Ameriprise’s Obligations. Ameriprise’s obligations hereunder
shall be subject to the continued accuracy throughout the Effective Term of the
representations, warranties and agreements of the Company, to the performance by
the Company of its obligations hereunder and to the following terms and
conditions:

(a) Effectiveness of Registration Statement. The Registration Statement shall
have initially become effective not later than 5:30 P.M., Eastern time, on the
date of this Agreement and, at any time during the Effective Term, no stop order
shall have been issued or proceedings therefor initiated or threatened by the
Commission; and all requests for additional information on the part of the
Commission and state securities administrators shall have been complied with and
no stop order or similar order shall have been issued or proceedings therefor
initiated or threatened by any state securities authority in any jurisdiction in
which the Company intends to offer Shares.

(b) Closings. The Company, the Advisor and the Dealer Manager will deliver or
cause to be delivered to Ameriprise, as a condition of Ameriprise’s obligations
hereunder, those documents as described in this Section 7 as of the date hereof
and, as applicable, on or before the fifth business day following the date that
each post-effective amendment to the Registration Statement filed by the Company
prior to the earlier of the termination of the primary offering of up to
$2,000,000,000 in Shares pursuant to the Registration Statement (the “Primary
Offering”) or the termination of this Agreement shall have been declared
effective by the Commission (each such date, a “Documented Closing Date”);
provided that if a Documented Closing Date has not occurred within ninety
(90) days of the previous Documented Closing Date, the 90th day following the
previous Documented Closing Date shall be deemed to be a Documented Closing Date
through the termination of the Primary Offering, and also provided, further,
that the earlier to occur of the date on which (i) the Company terminates the
Primary Offering or (ii) this Agreement is otherwise terminated by any party
shall also be deemed to be a Documented Closing Date, and the Company, the
Advisor and the Dealer Manager will deliver or cause to be delivered to
Ameriprise, those documents as described in Section 7 on or before the tenth
business day following such date.

(c) Opinion of Counsel. Ameriprise shall receive the favorable opinion of
Greenberg Traurig, LLP, counsel for the Company, the Dealer Manager and the
Advisor, dated as of the date hereof or as of each Documented Closing Date, as
applicable, addressed to Ameriprise substantially in the form attached hereto as
Exhibit A. Ameriprise Financial shall receive the favorable opinion of Venable,
LLP, Maryland counsel for the Company, dated as of the date hereof or as of each
Documented Closing Date, as applicable, addressed to Ameriprise Financial
substantially in the form attached hereto as Exhibit B.

(d) Accountant’s Letter. On the date hereof, Ameriprise shall have received from
KPMG LLP, or such other independent accounting firm that the Company may engage
from time to time, a comfort letter, in form and substance reasonably
satisfactory to Ameriprise in all material respects.

(e) Update of Accountant’s Letter. Ameriprise shall receive from KPMG LLP, or
such other independent accounting firm that the Company may engage from time to
time, on each Documented Closing Date, a comfort letter, in form and substance
reasonably satisfactory to Ameriprise in all material respects, provided that
(i) the specified procedures date referred to in such comfort letter shall be a
date not more than five days prior to each such Documented Closing Date,
(ii) such comfort letter shall cover the Registration Statement and Prospectus
(including all documents incorporated by reference therein, as amended and
supplemented through the date of the latest post-effective amendment that
triggers such Documented Closing Date (the “Current Filing”), and (iii) if
financial statements or financial information of any other entity are included
in the Current Filing, the comfort letter to be received by Ameriprise shall
also cover such financial statements or financial information.

 

25



--------------------------------------------------------------------------------

(f) Stop Orders. On the Effective Date and during the Effective Term no order
suspending the sale of the Shares in any jurisdiction nor any stop order issued
by the Commission shall have been issued, and on the Effective Date and during
the Effective Term no proceedings relating to any such suspension or stop orders
shall have been instituted, or to the knowledge of the Company, shall be
contemplated.

(g) “Blue Sky” Memorandum. On or before the date hereof, and on each Documented
Closing Date, Ameriprise shall have received the Blue Sky Memorandum described
in Section 4(d) above.

(h) Information Concerning the Advisor. On the date hereof and as of each
Documented Closing Date, Ameriprise shall receive a letter dated as of such date
from the Advisor, confirming that: (1) the Advisory Agreement has been duly and
validly authorized, executed and delivered by the Advisor and constitutes a
valid agreement of the Advisor enforceable in accordance with its terms; (2) the
execution and delivery of the Advisory Agreement, the consummation of the
transactions therein contemplated and compliance with the terms of the Advisory
Agreement by the Advisor will not conflict with or constitute a default under
its limited liability company agreement or any indenture, mortgage, deed of
trust, lease or other agreement or instrument to which the Advisor is a party,
or a violation of any law, order, rule or regulation, writ, injunction or decree
of any government, governmental instrumentality or court, domestic or foreign,
having jurisdiction over the Advisor, or any of its property, except for such
conflicts, defaults or violations that would not reasonably be expected to have
a Material Adverse Effect; (3) no consent, approval, authorization or order of
any court or other governmental agency or body has been or is required for the
performance of the Advisory Agreement by the Advisor, or for the consummation of
the transactions contemplated thereby, other than those that have been already
made or obtained ; and (4) the Advisor is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware and is duly qualified to do business as a foreign limited liability
company in each other jurisdiction in which the nature of its business would
make such qualification necessary and the failure to so qualify could reasonably
be expected to have a Material Adverse Effect.

(i) Confirmation. As of the date hereof and at each Documented Closing Date, as
the case may be:

 

  i. the representations and warranties of each of the Issuer Entities in the
Agreement shall be true and correct with the same effect as if made on the date
hereof or the Documented Closing Date, as the case may be, and each of the
Issuer Entities have performed all covenants or conditions on their part to be
performed or satisfied at or prior to the date hereof or respective Documented
Closing Date;

 

  ii. the Registration Statement (and any amendments or supplements thereto and
any documents incorporated by reference therein) does not include any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Prospectus (and any amendments or supplements thereto and any documents
incorporated by reference therein) does not include any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

  iii. except as set forth in the Prospectus, there shall have been no material
adverse change in the business, properties, prospects or condition (financial or
otherwise) of the Company subsequent to the date of the latest balance sheets
provided in the Registration Statement and the Prospectus; and

 

  iv. since the date hereof, no event has occurred which should have been set
forth in an amendment or supplement to the Prospectus in order to cause such
Prospectus not to contain an untrue statement of material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, but which has not been so set forth.

 

26



--------------------------------------------------------------------------------

Ameriprise shall receive a certificate dated the date hereof and each Documented
Closing Date, as the case may be, confirming the above.

If any of the conditions specified in this Agreement shall not have been
fulfilled when and as required by this Agreement, all Ameriprise’s obligations
hereunder and thereunder may be canceled by Ameriprise by notifying the Company
of such cancellation in writing or by telecopy at any time, and any such
cancellation or termination shall be without liability of any party to any other
party except as otherwise provided in Sections 3(d), 6, 8, 9 and 10 of this
Agreement. All certificates, letters and other documents referred to in this
Agreement will be in compliance with the provisions hereof only if they are
reasonably satisfactory in form and substance to Ameriprise and Ameriprise’s
counsel. The Company will furnish Ameriprise with conformed copies of such
certificates, letters and other documents as Ameriprise shall reasonably
request.

8. Indemnification.

(a) Indemnification by the Issuer Entities. Each Issuer Entity, jointly and
severally, agrees to indemnify, defend and hold harmless Ameriprise and each
person, if any, who controls Ameriprise within the meaning of Section 15 of the
Securities Act, and any of their respective officers, directors, employees and
agents from and against any and all loss, liability, claim, damage and expense
whatsoever (including but not limited to any and all expenses whatsoever
reasonably incurred in investigating, preparing for, defending against or
settling any litigation, commenced or threatened, or any claim whatsoever)
arising out of or based upon:

(i) any untrue or alleged untrue statement of a material fact contained: (i) in
the Registration Statement (or any amendment thereto) or in the Prospectus (as
from time to time amended or supplemented) or any related preliminary
prospectus; (ii) in any application or other document (in this Section 8
collectively called “application”) executed by an Issuer Entity or based upon
information furnished by an Issuer Entity and filed in any jurisdiction in order
to qualify the Shares under the securities laws thereof, or in any amendment or
supplement thereto; or (iii) in the Company’s periodic reports such as Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and current reports on Form
8-K; provided however that no Issuer Entity shall be liable in any such case to
the extent any such statement or omission was made in reliance upon and in
conformity with written information furnished to an Issuer Entity by Ameriprise
expressly for use in the Registration Statement or related preliminary
prospectus or Prospectus or any amendment or supplement thereof or in any of
such applications or in any such sales as the case may be;

(ii) the omission or alleged omission from (i) the Registration Statement (or
any amendment thereto) or in the Prospectus (as from time to time amended or
supplemented); (ii) any applications; or (iii) the Company’s periodic reports
such as

 

27



--------------------------------------------------------------------------------

Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and current reports
on Form 8-K, of a material fact required to be stated therein or necessary to
make the statements therein in light of the circumstances under which they were
made not misleading; provided however that no Issuer Entity shall be liable in
any such case to the extent any such statement or omission was made in reliance
upon and in conformity with written information furnished to the Company by
Ameriprise expressly for use in the Registration Statement or related
preliminary prospectus or Prospectus or any amendment or supplement thereof or
in any of such applications or in any such sales as the case may be;

(iii) any untrue statement of a material fact or alleged untrue statement of a
material fact contained in any supplemental sales material (whether designated
for broker-dealer use or otherwise) approved by the Company for use by
Ameriprise or any omission or alleged omission to state therein a material fact
required to be stated or necessary in order to make the statements therein, in
light of the circumstances under which they were made and when read in
conjunction with the Prospectus delivered therewith not misleading;

(iv) any communication regarding the valuation of the Shares provided by or on
behalf of the Company; and

(v) the breach by any Issuer Entity or any employee or agent acting on their
behalf, of any of the representations, warranties, covenants, terms and
conditions of this Agreement.

Notwithstanding the foregoing, no indemnification by an Issuer Entity of
Ameriprise or each person, if any, who controls Ameriprise within the meaning of
Section 15 of the Securities Act, and any of their respective officers,
directors, employees and agents or its officers, directors or control persons,
pursuant to Section 8(a) shall be permitted under this Agreement for, or arising
out of, an alleged violation of federal or state securities laws, unless one or
more of the following conditions are met: (1) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular indemnitee; (2) such claims have been dismissed
with prejudice on the merits by a court of competent jurisdiction as to the
particular indemnitee; or (3) a court of competent jurisdiction approves a
settlement of the claims against the indemnitee and finds that indemnification
of the settlement and the related costs should be made, and the court
considering the request for indemnification has been advised of the position of
the Commission and of the published position of any state securities regulatory
authority in which the securities were offered or sold as to indemnification for
violations of securities laws.

(b) Indemnification by Ameriprise. Subject to the conditions set forth below,
Ameriprise agrees to indemnify, defend and hold harmless each Issuer Entity,
each of their directors and trustees, those of its officers who have signed the
Registration Statement and each other person, if any, who controls an Issuer
Entity within the meaning of Section 15 of the Securities Act to the same extent
as the foregoing indemnity from an Issuer Entity contained in subsections (a)(i)
and (a)(ii) of this Section, as incurred, but only with respect to an untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact in the Registration Statement (as from time to
time amended or supplemented) or Prospectus, or any related preliminary
prospectus, or any application made in reliance upon or, in conformity with,
written information furnished by Ameriprise expressly for use in such
Registration Statement or Prospectus or any amendment or supplement thereto, or
in any related preliminary prospectus or in any of such applications.

 

28



--------------------------------------------------------------------------------

(c) Procedure for Making Claims. Each indemnified party shall give prompt notice
to each indemnifying party of any claim or action (including any governmental
investigation) commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify any indemnifying party shall not relieve it
from any liability that it may have hereunder, except to the extent it has been
materially prejudiced by such failure, and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. The indemnifying party, jointly with any other indemnifying parties
receiving such notice, shall assume the defense of such action with counsel
chosen by it and reasonably satisfactory to the indemnified parties defendant in
such action, unless such indemnified parties reasonably object to such
assumption on the ground that there may be legal defenses available to them
which are different from or in addition to those available to such indemnifying
party. Any indemnified party shall have the right to employ a separate counsel
in any such action and to participate in the defense thereof but the fees and
expenses of such counsel shall be borne by such party unless such party has
objected in accordance with the preceding sentence, in which event such
commercially reasonable fees and expenses shall be borne by the indemnifying
parties. Except as set forth in the preceding sentence, if an indemnifying party
assumes the defense of such action, the indemnifying party shall not be liable
for any fees and expenses of separate counsel for the indemnified parties
incurred thereafter in connection with such action. In no event shall the
indemnifying parties be liable for the commercially reasonable fees and expenses
of more than one counsel for all indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances.

The indemnity agreements contained in this Section 8 and the warranties and
representations contained in this Agreement shall remain in full force and
effect regardless of any investigation made by or on behalf of the indemnified
party and shall survive any termination of this Agreement. An indemnifying party
shall not be liable to an indemnified party on account of any settlement,
compromise or consent to the entry of judgment of any claim or action effected
without the consent of such indemnifying party. The Company agrees promptly to
notify Ameriprise of the commencement of any litigation or proceedings against
the Company in connection with the issue and sale of the Shares or in connection
with the Registration Statement or Prospectus.

(d) Contribution. Subject to the limitations and exceptions set forth in
Section 8(a) hereof and in order to provide for just and equitable contribution
where the indemnification provided for in this Section 8 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, liabilities, claims, damages or expenses (or
actions in respect thereof) referred to therein (collectively, “Losses”), except
by reason of the terms thereof, the Issuer Entities on the one hand and
Ameriprise on the other shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses (or actions in respect thereof) in
such proportion as is appropriate to reflect the relative benefits received by
each of the Issuer Entities, on the one hand, and Ameriprise on the other from
the Offering based on the public offering price of the Shares sold and the Sales
Commissions, Marketing Support Fees and due diligence expense reimbursements
received by Ameriprise with respect to such Shares sold. If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law, then each applicable indemnifying party, in lieu of indemnifying
such indemnified party, shall contribute to the amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits referred to above but also the relative fault of the Issuer
Entities, on the one hand and Ameriprise on the other in connection with the
statements or omissions which resulted in such Losses (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Issuer Entities, on the one hand and Ameriprise on the
other shall be deemed to be in the same proportion as (a) the sum of (i) the
aggregate net compensation retained by the Issuer Entities and their affiliates
for the purchase of Shares sold by Ameriprise and (ii) total proceeds from the
Offering (net of Sales Commissions, Marketing Support Fees and due diligence
expense reimbursements paid to Ameriprise but before

 

29



--------------------------------------------------------------------------------

deducting expenses) received by the Company from the sale of Shares by
Ameriprise bears to (b) the Sales Commissions, Marketing Support Fees and due
diligence expense reimbursements retained by Ameriprise. The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by an Issuer Entity, on the one hand or
Ameriprise on the other. The Company agrees with Ameriprise that it would not be
just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation, or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
subsection (d). The amount paid or payable by an indemnified party as a result
of the Losses referred to above in this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), Ameriprise shall not be
required to contribute any amount in excess of the amount by which the total
price at which the Shares subscribed for through Ameriprise were offered to the
subscribers exceeds the amount of any damages which Ameriprise has otherwise
been required to pay by reason of any such untrue or alleged untrue statement or
omission or alleged omission. Further, in no event shall the amount of
Ameriprise’s contribution to the liability exceed the aggregate Sales
Commissions, Marketing Support Fees, due diligence expense reimbursements and
any other compensation retained by Ameriprise from the proceeds of the Offering.
No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act or Section 10(b) of the Exchange Act, as
amended) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation. For purposes of this Section, any person that
controls Ameriprise within the meaning of Section 15 of the Securities Act shall
have the same right to contribution as Ameriprise, and each person who controls
the Company within the meaning of Section 15 of the Securities Act shall have
the same right to contribution as the Company.

9. Representations and Agreements to Survive. All representations and warranties
contained in this Agreement or in certificates and all agreements contained in
Sections 3(d), 6, 8, 9, 10 and 17 of this Agreement shall remain operative and
in full force and effect regardless of any investigation made by any party, and
shall survive the termination of this Agreement.

10. Effective Date, Term and Termination of this Agreement.

(a) This Agreement shall become effective as of the date it is executed by all
parties hereto. After this Agreement becomes effective, any party may terminate
it at any time for any reason by giving two days’ prior written notice to the
other parties. Ameriprise will suspend or terminate the offer and sale of Shares
as soon as practicable after being requested to do so by the Company or the
Dealer Manager at any time.

(b) Additionally, Ameriprise shall have the right to terminate this Agreement at
any time during the Effective Term without liability of any party to any other
party except as provided in Section 10(c) hereof if: (i) any representations or
warranties of any Issuer Entity hereunder shall be found to have been incorrect;
or (ii) any Issuer Entity shall fail, refuse or be unable to perform any
condition of its obligations hereunder, or (iii) the Prospectus shall have been
amended or supplemented despite Ameriprise’s objection to such amendment or
supplement, or (iv) the United States shall have become involved in a war or
major hostilities or a material escalation of hostilities or acts of terrorism
involving the United States or other national or international calamity or
crisis (other than hostilities including Iraq and Afghanistan); or (v) a banking
moratorium shall have been declared by a state or federal authority or person;
or (vi) the Company shall have sustained a material or substantial loss by fire,
flood, accident, hurricane, earthquake, theft, sabotage or other calamity or
malicious act which, whether or not said loss shall have been insured, will in
Ameriprise’s good faith opinion make it inadvisable to proceed with the offering
and sale of the Shares; or (vii) there shall have been, subsequent to the dates
information is given

 

30



--------------------------------------------------------------------------------

in the Registration Statement and the Prospectus, such change in the business,
properties, affairs, condition (financial or otherwise) or prospects of the
Company whether or not in the ordinary course of business or in the condition of
securities markets generally as in Ameriprise’s good faith judgment would make
it inadvisable to proceed with the offering and sale of the Shares, or which
would materially adversely affect the operations of the Company.

(c) In the event this Agreement is terminated by any party pursuant to Sections
10(a) or 10(b) hereof, the Company shall pay all expenses of the Offering as
required by Section 6 hereof and no party will have any additional liability to
any other party except for any liability which may exist under Sections 3(d) and
8 hereof. Following the termination of the Offering, in no event will the
Company be liable to reimburse Ameriprise for expenses other than as set forth
in the previous sentence and Ameriprise’s actual and reasonable out-of-pocket
expenses incurred following the termination of the Offering, including, without
limitation, the cost of data transmissions and other related client
transmissions.

(d) If Ameriprise elects to terminate this Agreement as provided in this
Section 10, Ameriprise shall notify the Company promptly by telephone or
facsimile with confirmation by letter. If the Company elects to terminate this
Agreement as provided in this Section 10, the Company shall notify Ameriprise
promptly by telephone or facsimile with confirmation by letter.

11. Notices.

(a) All communications hereunder, except as herein otherwise specifically
provided, shall be in writing and if sent to an Issuer Entity shall be mailed,
or personally delivered, to Industrial Property Trust Inc., 518 Seventeenth
Street, 17th Floor, Denver, Colorado 80202, Attention: Joshua J. Widoff,
Executive Vice President, Secretary and General Counsel, and if sent to
Ameriprise shall be mailed, or personally delivered, to 369 Ameriprise Financial
Center, Minneapolis, MN 55474, Attention: General Counsel.

(b) Notice shall be deemed to be given by any respective party to any other
respective party when it is mailed or personally delivered as provided in
subsection (a) of this Section 11.

12. Parties. This Agreement shall inure solely to the benefit of, and shall be
binding upon Ameriprise, the Issuer Entities, and the controlling persons,
trustees, directors and officers referred to in Section 8 hereof, and their
respective successors, legal representatives and assigns, and no other person
shall have or be construed to have any legal or equitable right, remedy or claim
under or in respect of or by virtue of this Agreement or any provision herein
contained. Notwithstanding the foregoing, this Agreement may not be assigned
without the consent of the parties hereto.

13. Choice of Law and Arbitration.

(a) Regardless of the place of its physical execution or performance, the
provisions of this Agreement will in all respects be construed according to, and
the rights and liabilities of the parties hereto will in all respects be
governed by, the substantive laws of New York without regard to and exclusive of
New York’s conflict of laws rules.

(b) Any dispute between the parties concerning this Agreement not resolved
between the parties will be arbitrated in accordance with the rules and
regulations of FINRA. In the event of any dispute between Ameriprise and any
Issuer Entity, Ameriprise and such Issuer Entity will continue to perform its
respective obligations under this Agreement in good faith during the resolution
of such dispute unless and until this Agreement is terminated in accordance with
the provisions hereof.

 

31



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be signed by the parties hereto in two or
more counterparts, each of which shall be deemed to be an original, which
together shall constitute one and the same Agreement among the parties.

15. Finders’ Fees. Ameriprise shall have no liability for any finders’ fees owed
in connection with the transactions contemplated by this Agreement.

16. Severability. Any provision of this Agreement, which is invalid or
unenforceable in any jurisdiction, shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provisions in
any other jurisdiction.

17. Use and Disclosure of Confidential Information. Notwithstanding anything to
the contrary contained in this Agreement, and in addition to and not in lieu of
other provisions in this Agreement:

(a) “Confidential Information” includes, but is not limited to, all proprietary
and confidential information of any party to this Agreement and its
subsidiaries, affiliates, and licensees, including without limitation all
information regarding the business and affairs of the parties, all information
regarding its customers and the customers of its subsidiaries, affiliates, or
licensees; the accounts, account numbers, names, addresses, social security
numbers or any other personal identifier of such customers; and any information
derived therefrom. Confidential Information will not include information which
is (i) in or becomes part of the public domain, except when such information is
in the public domain due to disclosure by any party that violates the terms of
this Agreement, (ii) demonstrably known to any party to this Agreement prior to
August 1, 2013, is permitted to be used without restriction and is not under any
confidentiality obligation applicable to the information, (iii) independently
developed by a party to this Agreement in the ordinary course of business
without reference to or reliance upon any Confidential Information furnished by
any party to this Agreement, or (iv) rightfully and lawfully obtained by any
party to this Agreement or from any third party other than any party to this
Agreement without restriction and without breach of this Agreement.

(b) Each party agrees that it may not use or disclose Confidential Information
for any purpose other than to carry out the purpose for which Confidential
Information was provided to it as set forth in this Agreement and/or as may
otherwise be required or compelled by applicable law, regulation or court order,
and agrees to cause its respective parent company, subsidiaries and affiliates,
and consultants or other entities, including its directors, officers, employees
and designated agents, representatives or any other party retained for purposes
specifically and solely related to the use or evaluation of Confidential
Information as provided for in this Section 17 (“Representatives”) to limit the
use and disclosure of Confidential Information to that purpose. If any party or
any of its respective Representatives is required or compelled by applicable
law, regulation, court order, decree, subpoena or other validly issued judicial
or administrative process to disclose Confidential Information, such party shall
use commercially reasonable efforts to notify the appropriate party of such
requirement prior to making the disclosure.

(c) Each party agrees to implement reasonable measures designed (i) to assure
the security and confidentiality of Confidential Information; (ii) to protect
Confidential Information against any anticipated threats or hazards to the
security or integrity of such information; (iii) to protect against unauthorized
access to, or use of, Confidential Information that could result in substantial
harm or inconvenience to any customer; (iv) to protect against unauthorized
disclosure of non-public personal information to unaffiliated third parties; and
(v) to otherwise ensure its compliance with all applicable domestic, foreign and
local laws and regulations (including, but not limited to, the
Gramm-Leach-Bliley

 

32



--------------------------------------------------------------------------------

Act and Massachusetts 201 C.M.R. sections 17.00-17.04, as applicable) and any
other legal, regulatory or SRO requirements. Each party further agrees to cause
all of its respective Representatives or any other party to whom it may provide
access to or disclose Confidential Information to implement appropriate measures
designed to meet the objectives set forth in this paragraph. Each party agrees
that if there is a breach or threatened breach of the provisions of this
Section 17, the other party may have no adequate remedy in money or damages and
accordingly shall be entitled to seek injunctive relief and any other
appropriate equitable remedies for any such breach without proof of actual
injury. Each party further agrees that it shall not oppose the granting of such
relief and that it shall not seek, and agrees to waive any requirement for, the
posting of any bond in connection therewith. Such remedies shall not be deemed
to be the exclusive remedies for any breaches of the provisions of this
Section 17 by a party or its respective representatives, and shall be in
addition to all other remedies available at law or in equity.

(d) Upon a party’s request, the other parties shall promptly return to the
requesting party any Confidential Information (and any copies, extracts, and
summaries thereof) of which it is in possession, or, with the requesting party’s
written consent, shall promptly destroy, in a manner satisfactory to the
requesting party, such materials (and any copies, extracts, and summaries
thereof) and shall further provide the requesting party with written
confirmation of same; provided, that, each of the other parties shall be
permitted to (i) retain all or any portion of the Confidential Information, in
accordance with the confidentiality obligations specified in this Section 17, to
the extent required by applicable law or regulatory authority; and (ii) retain
or use any such Confidential Information in connection with investigating or
defending itself against allegations or claims made or threatened by regulatory
authorities under applicable securities laws if reasonably necessary; provided
that, promptly upon receiving any such demand or request and, to the extent it
may legally do so, such receiving party advises the disclosing party of such
demand or request prior to making such disclosure.

18. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter contained in this Agreement,
including any information related to the subject matter of this Agreement
exchanged between the parties prior to the Effective Date of this Agreement, and
supersedes all previous agreements, promises, proposals, representations,
understandings and negotiations, whether written or oral, between the Parties
respecting such subject matter, and in particular (but not limited to) that
Mutual Confidentiality Agreement dated [insert date] between Ameriprise and the
Company.

19. Amendments. This Agreement shall only be amended upon written agreement
executed by each of the parties hereto.

20. Additional Offerings. The terms of this Agreement may be extended to cover
additional offerings of shares of the Company by the execution by the parties
hereto of an addendum identifying the shares and registration statement relating
to such additional offering. Upon execution of such addendum, the terms
“Shares”, “Offering”, “Registration Statement” and “Prospectus” set forth herein
shall be deemed to be amended as set forth in such addendum.

[signature page follows]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

INDUSTRIAL PROPERTY TRUST INC. By:  

/s/ Thomas G. McGonagle

Title:  

Chief Financial Officer

DIVIDEND CAPITAL SECURITIES LLC By:  

/s/ Charles Murray

Title:  

President

INDUSTRIAL PROPERTY ADVISORS LLC By:  

/s/ Evan H. Zucker

Title:  

Manager

INDUSTRIAL PROPERTY ADVISORS GROUP LLC By:  

/s/ Evan H. Zucker

Title:  

Manager

 

AMERIPRISE FINANCIAL SERVICES, INC. By:  

/s/ Frank A. McCarthy

Name:   Frank A. McCarthy Title:   Senior Vice President and General Manager

Selected Dealer Agreement Signature Page



--------------------------------------------------------------------------------

Exhibit C

Definition of Fair Value: the price that would be received to sell an asset or
paid to transfer a liability in an orderly transaction between market
participants at a measurement date.

Methodology:

Step 1: Determination of Gross Asset /Investment Value:

Notwithstanding that generally accepted accounting principles of the Financial
Accounting Standards Board (“GAAP”) generally require the fair value of real
estate to reflect the price received to sell an asset in an orderly transaction
between market participants at the measurement date and not on an ongoing basis,
the Company will establish the fair value of individual real properties and real
estate-related assets with assistance of third-party appraisers or valuation
experts consistent with the methods and principles used to determine fair value
under GAAP, primarily as set forth in ASC 820, and international financial
reporting standards of the International Accounting Standards Board (as
applicable). Allocate to the Company the fair value of assets and liabilities
related to its investment interests in joint ventures and non-wholly-owned
subsidiaries based on the net fair value of such entities’ assets less
liabilities and the provisions of the joint venture/subsidiary agreements
relating to the allocation of economic interest between the parties in
accordance with GAAP.

Establish the fair value of any other tangible and/or intangible assets in
accordance with GAAP. For this purpose, cash, receivables, and certain prepaid
expenses and other current assets which have defined and quantifiable future
value should be included to the extent consistent with GAAP. Assets with future
value may include but are not necessarily limited to, prepaid expenses and
taxes, acquisition deposits and pre-paid rental income where not otherwise
accounted for in the determination of fair values of real estate and real
estate-related assets. Intangible assets to be excluded may include, but are not
limited to, deferred financing costs and all assets/liabilities required by ASC
805.

Where the Company holds material non-real estate related assets, liabilities or
investment interests, Ameriprise requires the valuation of such assets,
liabilities, or investment interests for the purpose of determining Per Share
NAV be developed or reviewed by the Company’s Independent Appraiser or
third-party accountants.

Step 2: Determination of Liabilities:

Current Liabilities – GAAP book value when it approximates fair value.

Long-term Debt – fair value (“marked to market”) of debt maturing in one year or
more.

Minority interests – based on allocation of fair value of assets less
liabilities of the joint venture based on the provisions of the joint venture
agreement.

Liabilities required by ASC 805 and liabilities already included in the
valuation of real estate or the fair value of other liabilities (e.g., accrued
property taxes included in a discounted cash flow valuation and accrued interest
expense included in the fair value of a loan) shall be excluded from the
valuation.

Step 3: Incentive Fee Adjustments:

Calculate and deduct: (i) any net asset value allocable to preferred securities;
and (ii) any estimated incentive fees, participations, or special interests held
by or allocable to the sponsor, advisor, management or general partner based on
Aggregate NAV of the Company and payable at the time of a hypothetical
liquidation of the Company as of the valuation date in accordance with the
provisions of the partnership or advisory agreements and the terms of the
preferred securities.



--------------------------------------------------------------------------------

Step 4: Determination of Per Share Amount:

Divide the resulting value of the Company allocable to common shareholders by
the number of common shares outstanding (fully diluted). Note: In the above
example, disposition costs and fees and debt prepayment penalties or the impact
of restriction on assumption of debt are not deducted in estimating NAV.



--------------------------------------------------------------------------------

Exhibit D

ACCESS AND CONFIDENTIALITY AGREEMENT

This Access and Confidentiality Agreement (“Agreement”) is made on this      day
of             , 2013 by and among                              (“Valuation
Firm”), having a place of business at                                         ;
[                             (“Appraisal Firm”), having a place of business at
                                        ] [Only include “Appraisal Firm” in this
Agreement to the extent there is a firm that is solely providing appraisals and
not otherwise assisting with the valuation]; Industrial Property Trust Inc.
(“REIT”) having a place of business at 518 Seventeenth Street, 17th Floor,
Denver, Colorado 80202 and Ameriprise Financial Services, Inc. (“Recipient”)
having a place of business at                                         .

Valuation Firm has been engaged (the “Engagement”) by REIT to assist REIT with
developing an estimated net asset value (“NAV”) and per share NAV. To assist in
the Engagement, Appraisal Firm has been engaged by REIT to provide appraisals
for commercial real estate properties of REIT. At REIT’s direction, Valuation
Firm and Appraisal Firm will make available to Recipient certain information
that is trade secret, proprietary, confidential and/or sensitive information of
Valuation Firm and Appraisal Firm and their respective subsidiaries and
affiliates comprised of or relating to work product prepared in connection with
the Engagement, including, but not limited to appraisals performed by Appraisal
Firm, analyses, reports, work papers, communications or other information (the
“Supporting Materials”). Specifically, Valuation Firm will make available to
Recipient the written valuation reports (including, for the avoidance of doubt,
all Supporting Materials) prepared pursuant to the Engagement, which valuation
reports will describe the scope of the Engagement, the reviews performed and any
limitations thereto, and include certain value determinations and summary
analyses of Valuation Firm which support its REIT valuations (the “Valuation
Reports”) (collectively, “Confidential Information”). To ensure the protection
of such Confidential Information and in consideration of the Recipient’s intent
to complete a due-diligence investigation of REIT, the parties agree as follows:

1. None of the parties is required to disclose any particular information to any
other party and any disclosure is entirely voluntary and is not intended to, and
shall not, create or modify any contractual or other relationship or obligation
of any kind between the parties beyond the terms of this Agreement. Furthermore,
neither this Agreement, nor any transfer of Confidential Information under it,
shall be construed as creating, conveying, transferring, granting or conferring
upon the other, any rights, including, but not limited to intellectual property
rights, license or authority in or to the information exchanged.

2. The parties acknowledge and agree that the transfer of Confidential
Information hereunder shall not commit or bind any party to enter into any other
particular contract or any other business arrangement.

3. Recipient agrees to use the Confidential Information to review Valuation
Firm’s valuation of REIT securities. However, for the avoidance of doubt, the
final determination of NAV and per share NAV shall be the sole responsibility of
REIT. Recipient agrees to regard and preserve as confidential all Confidential
Information which may be obtained from REIT, Valuation Firm and Appraisal Firm
as a result of this Agreement. Recipient agrees that its own use and/or
distribution of Valuation Firm’s or Appraisal Firm’s Confidential Information
shall be limited to its own employees on a “need to know” basis; provided,
however, that Recipient may disclose Confidential Information pursuant to this
Agreement to its employees, including the employees of Recipient’s parent,
subsidiary and affiliated companies, and to consultants or other persons or
entities retained by Recipient for purposes specifically and solely related to
the use or evaluation of Confidential Information as provided for herein. Such
employees, including the employees of Recipient’s parent, subsidiary and
affiliated companies, and consultants or other persons or entities retained,



--------------------------------------------------------------------------------

shall treat the disclosure of the Confidential Information as confidential and
are subject to the applicable terms and restrictions in this Agreement, and
Recipient shall be responsible for any breach of this Agreement by any such
person. Except as provided for herein, Recipient agrees it shall not, without
first obtaining the written consent of REIT, Valuation Firm and Appraisal Firm
(as applicable), disclose or make available to any person, firm or enterprise,
reproduce or transmit, or use (directly or indirectly) for its own benefit or
the benefit of others any Confidential Information.

The aforementioned restriction shall not apply to communications by Recipient,
if (i) Recipient becomes legally compelled (by deposition, interrogatory,
request for information or documents, subpoena, civil investigative demand,
governmental agency action or similar legal or judicial process), or otherwise
is requested or required pursuant to law or regulation or the rules of any
securities exchange or self-regulatory organization, to disclose any
Confidential Information to a person or persons not otherwise permitted to
receive such information or (ii) Recipient discloses Confidential Information
upon the advice of legal counsel in connection with the defense of litigation or
in connection with a regulatory or criminal proceeding involving Recipient or
any of its members or employees. In such event, to the extent legally
permissible, before disclosing Confidential Information pursuant to this
paragraph, Recipient shall provide REIT, Valuation Firm and Appraisal Firm with
prompt written notice of such request or requirement and shall cooperate with
REIT, Valuation Firm and Appraisal Firm in seeking a protective order or other
appropriate remedy to avoid or minimize required disclosure. If such protective
order or other remedy is not obtained or reasonably obtainable, or promptly
obtained, or if REIT, Valuation Firm and Appraisal Firm waive compliance with
the provisions hereof, then Recipient may disclose only that portion of the
Confidential Information that Recipient is advised by legal counsel in writing
is legally required to be disclosed and shall exercise commercially reasonable
efforts to ensure that all information so disclosed will be accorded
confidential treatment. Recipient shall give REIT, Valuation Firm and Appraisal
Firm prior notice of the Confidential Information it believes it is required to
disclose.

In addition to and without limiting the foregoing, the parties agree to the
following additional confidentiality requirements with respect to the
Confidential Information:

 

  a. Recipient acknowledges and agrees that the Confidential Information was
provided to REIT solely for the use by REIT’s board of directors in connection
with the board’s determination of the estimated value of the common shares of
the respective REIT, that such board may have considered other factors in making
its determination of the REIT’s NAV or per share NAV, and that the Confidential
Information therefore may not be used by the Recipient to establish a cause of
action against Valuation Firm regarding its conclusion as to a reasonable range
of NAV and per share NAV or Appraisal Firm regarding its appraisals.
Notwithstanding the foregoing or anything else in this Agreement to the
contrary, nothing in this Section 3(a), or Section 3(b) below, shall prohibit
Recipient from asserting any claim or cause of action against any party other
than Valuation Firm, Appraisal Firm or any of their respective Affiliates using
or related to the Confidential Information, including, but not limited to, a
claim or cause of action asserting detrimental reliance on the Confidential
Information.

For purposes of this Agreement, “Affiliate” means, with respect to any entity,
any other entity Controlling, Controlled by or under common Control with such
entity; and “Control” and its derivatives mean, with regard to any entity, the
legal, beneficial or equitable ownership, directly or indirectly, of fifty
percent (50%) or more of the capital stock (or other ownership interest, if not
a corporation) of such entity ordinarily having voting rights.



--------------------------------------------------------------------------------

  b. Subject to Section 3(a) above, Recipient acknowledges and agrees that, in
connection with Valuation Firm’s or Appraisal Firm’s provision of any
Confidential Information to Recipient, Recipient shall not acquire any rights
against the party that prepared the Confidential Information by virtue of
gaining access thereto pursuant to this Agreement, and shall be estopped from
asserting a cause of action of detrimental reliance on the Confidential
Information against Valuation Firm or Appraisal Firm.

 

  c. Recipient acknowledges and agrees that any third party that prepared
Confidential Information does not assume any duties or obligations to Recipient
as a result of Recipient obtaining access to or reviewing the Confidential
Information.

4. Each of REIT, Valuation Firm and Appraisal Firm agrees that for purposes of
this Agreement information shall not be considered Confidential Information to
the extent, but only to the extent, that such information: (i) is already known
to Recipient free of any duty of confidentiality owed to any other person at the
time it is obtained; (ii) is or becomes publicly known through no wrongful act
of Recipient; (iii) is rightfully received by Recipient from the REIT or a third
party without confidentiality or other restrictions and without breach of this
Agreement; or (iv) is independently developed by Recipient without the use of
Confidential Information. For purposes of this Agreement, no Confidential
Information shall be deemed “publicly known” or “known to Recipient” merely
because such Confidential Information is embraced by more general information.

5. In the event that Recipient is seeking a protective order or otherwise
seeking to avoid or minimize the disclosure of Confidential Information in
cooperation with REIT, Valuation Firm and/or Appraisal Firm pursuant to the
second paragraph of Section 3, the Recipient (i) shall be required to delay
production of any such Confidential Information and (ii) shall be required to
provide such cooperation, but only if REIT, Valuation Firm and/or Appraisal
Firm, as applicable based on which of such parties has not waived compliance
with the provisions of the second paragraph of Section 3, agree to bear all
commercially reasonable costs and expenses of such cooperation, including, but
not limited to, commercially reasonable expenses for the time expended by
Recipient’s staff relating to any such efforts and reimbursement of all
commercially reasonable attorney’s fees and expenses. Recipient is not required
to take any action related to these matters without reasonable assurances from
REIT, Valuation Firm and/or Appraisal Firm, as applicable, that such payment and
reimbursement will be provided.

Recipient agrees that if there is a breach or threatened breach of the
provisions of this Agreement, REIT, Valuation Firm and Appraisal Firm may have
no adequate remedy at law and accordingly shall be entitled to seek injunctive
relief and any other appropriate equitable remedies for any such breach without
proof of actual injury. Such remedies shall not be deemed to be the exclusive
remedies for any breaches of this Agreement by Recipient or its representatives,
and shall be in addition to all other remedies available at law or in equity.
Notwithstanding the foregoing, the Recipient has no affirmative obligation to
prevent the disclosure of Confidential Information by any person or entity to
whom Recipient has disclosed Confidential Information pursuant to i) the written
consent of the REIT, Valuation Firm and Appraisal Firm, or ii) the second
paragraph of Section 3; further, Recipient shall not be liable for the actions
of any such person or entity in the event of such disclosure of Confidential
Information by such person or entity.

6. IN NO EVENT SHALL THE PARTIES BE LIABLE, ONE TO EACH OF THE OTHERS, FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.



--------------------------------------------------------------------------------

7. None of the parties shall use any other party’s name or marks, refer to or
identify the other party in any advertising or publicity releases or promotional
or marketing correspondence to others without such other party’s prior written
approval. The Recipient shall not use Valuation Firm’s or Appraisal Firm’s name
or marks, nor refer to or identify Valuation Firm or Appraisal Firm in any
advertising or publicity releases or promotional or marketing correspondence to
others.

8. None of the parties may assign or otherwise transfer this Agreement, or any
of its rights or obligations hereunder, to any third party without the prior
written consent of the other parties and any attempt to do so shall be in
violation of this Paragraph 8 and shall be deemed null and void; provided,
however, that any party may assign this Agreement in whole or in part at any
time without the consent of the other parties to an Affiliate.

9. The parties acknowledge that the Confidential Information disclosed by REIT,
Valuation Firm or Appraisal Firm under this Agreement may be subject to export
controls under the laws of the United States. Each party shall comply with such
laws and agrees not to knowingly export, re-export or transfer Confidential
Information without first obtaining all required United States authorizations or
licenses.

10. Recipient is aware, and shall advise its representatives who receive any
Confidential Information or are informed of the matters that are the subject of
this Agreement, that applicable securities laws restrict persons with material,
non-public information concerning REIT (including for this purpose any Affiliate
of REIT) from purchasing or selling securities of any Affiliate of REIT, or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such other person is likely to purchase or
sell such securities.

11. This Agreement may be executed in any number of counterparts, each of which
shall be an original, and which together shall constitute one and the same
instrument. This Agreement may be executed and delivered by facsimile. Any
facsimile signatures shall have the same legal effect as manual signatures.

12. This Agreement, which constitutes the entire agreement between the parties
as to the subject hereof, shall be construed and interpreted fairly, in
accordance with the plain meaning of its terms, and there shall be no
presumption or inference against the party drafting this Agreement in construing
or interpreting the provisions hereof. Recipient acknowledges and agrees that
the obligations owed to REIT by Recipient under this Agreement shall be in
addition to the obligations owed to REIT by Recipient under that certain
Selected Dealer Agreement, dated January     , 2014, by and among Recipient,
REIT, Dividend Capital Securities LLC, Industrial Property Advisors LLC and
Industrial Property Advisors Group LLC.

13. If any of the provisions of this Agreement are held invalid, illegal or
unenforceable, the remaining provisions shall be unimpaired.

14. The termination of any other agreement or business relationship between or
involving both parties shall not relieve any party of its obligations with
respect to Confidential Information disclosed pursuant to the terms hereof. This
Agreement shall be governed in all respects by the substantive laws of the State
of New York without regard to conflict of law principles and any cause of action
shall only be brought into a court of competent jurisdiction within the State of
New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date(s) written below:

 

[VALUATION FIRM]     AMERIPRISE FINANCIAL SERVICES, INC. By:        By:   Name:
       Name:   Title:        Title:   Date:        Date:   [APPRAISAL FIRM]    
  By:          Name:          Title:          Date:          INDUSTRIAL PROPERTY
TRUST INC.       By:          Name:          Title:          Date:         